19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part V Pg 1 of 71



                                  EXHIBIT 6
                                    Pt. V
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 6 -
                               Part V Pg 2 of 71




         connaissance de pratiques de corruption intervenues lors de la delivrance
         des titres miniers et de la convention miniere en cause.
         Quant aux documents communiques par le Comite Technique et
         etablissant materiellement les faits de corruption, VBG a estime qu'elle
         n'etait pas la mieux placee pour en apprecier la force probante et la
         portee et que ces documents renfor~aient seulement les inquietudes
         qu'elle avait pu nourrir et Jes interrogations qu'elle avait pu avoir.
                                                                            a
         Aussi bien VBG n'avait, en substance, aucun element concret apporter
         au Comite Technique s'agissant de ses investigations anterieures         laa
         periode ou elle s'etait vu communiquer les documents evoques ci-dessus,
         et elle affirmait ne pas pouvoir davantage s'exprimer utilement lorsqu'elle
         se trouvait en presence de ces documents.
         BSGR, pour sa part, avait - semble-t-il, si l 1an en reste aux dires de VBG
         - ete sollicitee par cette societe   a plusieurs reprises pour participer      a
         !'audition organisee par le Comite Technique. VBG affirme egalement avoir
         indique  a  BSGR que le Comite Technique etait dispose         a faciliter les
         formalites consulaires pour les representants de BSGR souhaitant
         participer   a!'audition. Pour autant BSGR a refuse de participer      a cette
         audition aux cotes de VBG, socie.te dont elle est pourtant actionnaire         a
         hauteur de 49%.
 134. Prenant en consideration !'ensemble de ce qui precede, le Comite Technique a
      la conviction que tant les titres miniers que la convention miniere
                                                  a
      actuetlement sous revue ont ete obtenus l'issue de pratiques de corruption.




                                                                                        29
                                        454
                                                                                p.30
      19-11845-shl   Doc 24-11    Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 6 -
                                      Part V Pg 3 of 71




II.      LES TENTATIVES DE DESTRUCTION DE CERTAINS ELEMENTS DE PREUVE

      135. Au surplus, le Comite Technique constate, par ailleurs, qu'il ressort des
           differents elements de preuve obtenus :
               que Mme Mamadie Toure a fait l'objet, depuis mars 2013r d'approches
               n§petees par M. FredEkic Cilins, celui-ci cherchant manifestement              a
                                                               a
               maintenir le contact avec elle et se presentant plusieurs reprises comme
               agissant pour le compte de BSGR, notamment pour le compte de M. Beny
               Steinmetz ainsi qu'il l'a expressement mentionne dans un echange avec
               Mme Mamadie Toure en date du 11 avril 2013 ;
              que M. Frederic Cilins a demande     a  Mme Mamadie Toure,    a
                                                                           de multiples
              reprises et, notamment, le 25 mars 2013 et le 11 avril 2013, de proceder
              a  la destruction des contrats signes par el!e et qui etablissaient la
              remuneration de son entremise aupres du President Lansana Conte aux
                                                                        a
              fins de delivrance des titres et de la convention miniers BSGR;
                                                   a           a
              que M. Frederic Cilins s;est engage proceder de nouveaux versements
              au benefice de Mme Mamadie Toure (notamment d'un million de dollars
              americains le 11 avril 2013 et de << 400 », c'est-a-dire 400 000 dollars
              americains 1 le 14 avril 2013), les echanges entre ces deux personnes
              portant d'ailleurs essentiellement sur le montant reclame par Mme
              Mamadie Toure.
      136. Le Comite Technique observe, en outre, que les tentatives de destruction de
           ces contrats a    !'initiative de M. Frederic Cilins, agissant pour le compte de
           BSGR, auralt ete denuees de toute pertinence si ces contrats etaient, comme
           l'affirme l'actionnaire mlnoritalre de VBG, des faux. Le Comite Technique ne
                                                                    a
           peut, en effet, discerner !'interet qui pourrait s'attacher ces tentatives et au
           versement de sommes importantes pour detruire des documents qui
           n'auraient ete - comme l'e affirme l'actionnaire minorltaire de VBG lors de la
           procedure ecrite - que des « faux grosslers ».
      137. Le Comite Technique conSldere, des lors, que ces falts de tentative de
           destruction de preuve vises dans la plainte mettent suffisamment en evidence
           les agissements de M. Frederic Cilins, agissant pour le compte de BSGR,
           visant a empecher la manifestation de la verlte sur les faits de corruption en
           cause.
      138. II n'exlste pas 1 par ailleurs, d'interpretations alternatives coherentes et
           completes des dlfferents elements de preuve precedemment rappeles. Le
           Comite Technique renvoie, sur ce point, aux developpements qui ant ete faits
           aux deux pages precedentes.
      139. En conclusion, et compte tenu de !'ensemble de ce qui precede, le Comite
           Technique estime :



                                                                                           30
                                             455
                                                                                    p.31
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 6 -
                               Part V Pg 4 of 71



        qu'il existe un ensemble d'indices precis et concordants etablissant avec
        une certitude suffisante !'existence de pratiques de corruption entachant
                a
        l'octroi BSGR des titres miniers et de la convention miniere en cause ; et
        que de telles pratiques de corruption entachent de nullite les titres miniers
        et la convention dont est actuellement detentrice la societe VBG.
  Le Comite Technique considere, des lors :
        que ces actes administratifs n'ont pu, en raison de l'irregularite entachant
        leur procedure d'octroi, creer des droits au profit de la societe qui les avait
        obtenus ;
        que la societe VBG qui, en tout etat de cause, en est le titulaire actuel
        peut se voir opposer cette irregularite ;
        que si, en l'etat des informations obtenues par le Comite Technique, ii est
        vraisemblable que l'actionnaire majoritaire de la societe VBG n'a pas
        participe aux pratiques de corruption, cette circonstance ne saurait
        affecter en tout ou meme en partie la recommandation que devra
        soumettre le Comite Technique au Comite Strategique. En effet, la validite
        d'un titre min1er ou d'une convention miniere est appreciee
        intrinsequement.
  En consequence de tout ce qui precede, le Comite Technique soumet au
  Comite Strategique la recommandation suivante :
      proposer au Ministre charge des Mines de prononcer le retrait du
      permis de recherche sur les blocs 1 & 2 Simandou couvrant une
      superficie totale de 369 km 2 dans la prefecture de Kerouane,
      enregistre dans le Registre des Titres Miniers sous le numero
      A2008/132/D1GM/CPDM          suivant     Arrete      ministeriel
      N°72008/4980/MMG/SGG du 09 decembre 2008;
      proposer au President de la Republique, de retirer la concession
      miniere sur la zone dite de Zogota d'une superficie totale de 1024
      km 2 et couvrant les prefectures de Beyla, Mac:enta, N'Zerekore et
      Yomou, enreglstree dans le Registre des Titres Miniers sous le
      numero A 2010/171/DIGM/CPDM suivant Decret presidentiel
      N°D2010/024/PRG/CNDD/SGG du 19 mars 2010;
      proposer, par suite, au Ministre charge des Mines de prononcer la
      resiliation de la Convention de base du 16 decembre 2009 ;
      proposer aux autorites competentes de faire injonction   la societea
      VBG de communiquer aux services du Ministere des mines !'ensemble
      des etudes, rapports, donnees, resultats, echantillons, etc. qui
      auraient ete realises OU obtenus dans le cadre des operations
      minieres de VBG en Guinee;


                                                                                        31
                                        456
                                                                                 p.32
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11    Exhibit 6 -
                               Part V Pg 5 of 71




     proposer aux autorites competentes de prendre toutes dispositions
     utiles afin que soient exclues de la procedure de reattribution des
     titres et de la convention objet de la presente recommandation la
     societe VBG, titulaire des titres et de la convention en cause, ainsi
     que les societes qui ont  ete al'origine de ces pratiques de corruption,
     c'est-a-dire BSGR et ies societes detenues ou controlees, directement
     ou indirectement, par ie Groupe BSGR.

  Deiibere par le Comite Technique au cours de sa seance du 21 mars 2014.




                                                                       Le President
                                                                             ,,.--         /

                                                                      fla vc.. I &11.rt,




                                                                                   32
                                     457
                                                                            p.33
19-11845-shl     Doc 24-11      Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                    Part V Pg 6 of 71



                     ANNEXE - LISTE DES ELEMENTS DE PREUVE 1




          Declaration de Mme Mamadie Toure en date du 2 decembre 2013
          accompagnee des pieces jointes visees dans la declaration elle-meme ;
          Attestation de M. Frederic Cilins en date du 26 novembre 2012;
         Transcription ecrite, par constat d'huissier, de l'enregistrement audio de
         conversations entre M. Frederic Cilins et, notamment, Mme Mamadie
         Toure;
          Copie des cheques de 10.000 et 50.000 dollars americains signes par M.
          Frederic Cilins   a
                          l'ordre de Mme Mamadie Toure, accompagnes du releve
          de compte bancaire ;
          Factures de la societe Matinda & Co pour un montant de 998.000 et 2.000
          dollars americains ;
          Plainte deposee le 15 avril 2013 devant les juridictions penales federales
          americaines ;
          Protocole d'accord conclu le 20 juin 2007 entre BSGR et la societe Matinda
          & Co;
          Contrat de commission conclu le 27 fevrier 2008 entre BSGR (represente
          par M. Asher Avidan) et la societe Matinda & Co ;
          Protocole d'accord conclu le 28 fevrier 2008 entre BSGR et la societe
          Matinda & Co ;
          Protocole d'accord conclu le 20 fevrier 2006 entre la societe Pentler
          Holdings et Mme Mamadie Toure ;
          Lettres d'engagement legalisees le 21 juillet 2006 entre la societe Pentler
          Holdings et Mme Mamadie Toure ;
          Engagement de la societe Pentler Holdings du 8 juillet 2010 envers Mme
          Mamadie Toure ;
          Engagement de la societe Pentler Holdings du 3 aout 2010 envers Mme
          Mamadie Toure ;
          Contrat et declaration signes mais non dates mettant apparemment un
          terme aux relations entre la societe Pentler Holdings et Mme. Mamadie
          Toure.




  1
    Ces pieces sont egalement tenues   a disposition   des membres du Comite Strateglque au siege du Comite
  Technique.

                                                                                                         33
                                                   458
                                                                                                   p.34
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part V Pg 7 of 71




                             Piece n° 1




                     -
                                     459
                           - - - - - -· --                                 p""35'_ _   j
19-11845-shl     Doc 24-11       Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                     Part V Pg 8 of 71




     1. Je m'appelle Mamadie Toure. Je suis nee e9- 1982, a Dubreka. en Guinee. Je reside
        nonnalement aJacksonville (Floride), aux Etats-Unis d' Amerique. J'aijoint a la presente
        declaration, en Piece I, ma piece d'identile. (La piece d'identite a ete editee pour masquer
        mon adresse.)

     2. J'ai fait dresser la presente declaration confonnement aux obligations qui decoulent de ma
        cooperation ,wee le gouvemement des Etats-Unis. Je signe la presente declaration
        volontairement et en toute conscience, etje certifie la verite el I' exactitude de chaque detail
        inclus dans la presente declaration, au meilleur de mes souvenirs. A )'exception des
        contrats quej'ai signes avec BSGR et Pentler Holdings, et de mes propres releves
        bo.ncaires relatifs aux comptes bancaires que je detiens awe Etats-Unis. je n'avais acces a
        aucun document relatif aux evenements discutes ci•dessous. En particulier, cela cornprend
        les documents que j'ai laisses en Sierra Leone et l'integralhe des rel eves de mes comptes
        bance.ires etrangers, entre autres choses. Une fois que je re9ois ces artic\es, je pourrais
        ajouter d'autres details et verifier certaines choses. Je cornprends que la presente
        declaration pourra etre utilisee dans le cadre de poursuites judiciaires dans la Republique
        de Ouinee (« Ouinee »), et j'autorise cet usage.

     3. J'ai foumi ces renseignements en reponse a des questions specifiques qui m'om ete posees.
        J'ai relate ci-dessous certaines reunions qui ont eu lieu. Alors que d'autres reunions,
        evenements et conversations ont eu lieu, je me suis concentree sur des reunions et des
        evenements abordes dans des questions qui m'ont ete posees. De plus, en ce qui concemc
        Jes reunions que j 'ai relatees, j 'ai relate certaines parties de ces reunions et ces
        conversations, en reponse aux questions specifiques qui m'ont ete posees.

     4. J'ai rencontre Lansana Conte en 2000, a.Jars qu'il etait presidem de Guinee. Mon pere et le
        President Conte se connaissaient depuis leur temps dans I'annee. Ma grande sceur cuisinnil
        pour le President Conte, etj'ai rcncontre le President Conte tors d'une occasion quand ma
        sreur cuisinait pour )e President. J'habitais alors encore aDubreka, ou le President
        possedait pl usieurs residences.

     5. Peu apres ma rencontre avec le President, celui-ci a demande amon pere de pouvoir me
        rnarier. En 2000, je suis devenue la quatrieme epouse du President.

     6. Apres mon mariage au Presiden1,j'ai re~u mn propre demeure aDubreka. Je n'habitais pas
        dans la memc maison que le President, mais nous passions du temps ensemble dans ma
        demeure a Dubreka et dans 1:i villa du President. Le President me soutenait financierement.
        Le President el moi discutions de questions politiques, etje partageais avec lui mes pensees
        sur ces sujets.
     7. J'a1 ~u affoire a Beny Steinmetz Group Resources(« BSGR >)) apres que Fode Soumah, qui
        etait alors Ministre de la Jeunesse et des Sports, m'a appelee pour me dire qu'un
        invcstisseur desirai t me rencontrer. 11 s' agissait de la pre mitre fois que j 'ai rencontre Fode
        Soumah, bien queje savais qui ii etait car ii connaissait ma famille. Le lendemain, Fode
        Soumah et d'autres individus sont venus chez moi a Dubreka avec Frederic Cilins. Soumah
        a presente les individus presents, dont Frederic Cilins, qui travaillaient pour Beny
        Steinmetz et BSGR. Cilins m'a dit que BSGR voulait a tout prix ex:ploiter des mines de fer.

                                                     1

                                                                                                \-\T

                                                  460
                                                                                                    p.36
19-11845-shl     Doc 24-11        Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                      Part V Pg 9 of 71




     3   Ci! ins el Soumcl1~ onl di1 que BSGR voulait inves1ir dans des mines en Gui nee el ont
         demande que je !es mette en contact avec inon epoux. Cilins i;t S[nlinah ont dit que, si
         BSOR reussissait aobl~nir des titres minlers, ! 2 millions de dollars sernient distribues n
         des Guineens, donl des ministrcs ct des fonctionnaires, moi inclusc:, qui :scrni:.:111
         necessaircs, ~n cas de succes de lu rencontre avec mon epoux.

     9. J'ai :;igne plusieurs contrnts avcc BSGR. Pnr excmple, en 2006> BSGR m'a demande de
        signer un do(:ument intitule Protocole D 'Accord (le« Protocole de 2006 >>). que j'ai signe
        clicz moi, a Oubreka. Ci!ins m'a apporte les feuilles i signer et m' a cxplique de quoi i !
        s' ag1ssa11.
              · · Je r.e r~conna1s. pas Ics Signatures
                                              .         des autrcs m                                 ' "0''6
                                                                   . d'1v1,'d us sur l e Protoco Ie ue.:.. u.
        parce 4u'il n'a pas ete signe en ma presence. Le Protocole de 2006 ne portuit uucun tampon
        di: Penller Holdings quan<l je l'ai signe. Cilins m'a tu le coo1ra1, etje lui ai dcmande
        puurquoi Pentler Holdings y apparaissait. Cilins m'a dit que Pentler Holdings agissai1 au
        110m de BSGR. J'ai consulte un avocai apropos du cantrat, quej'ai ~nsuiic signtS. 1\pr::s ma
        signa1ure du Protocole de 2006 1 un avocal est revenu plus lard pour m'en donner une
        copie; cellc-ci portait une signature pour Pcntler Holdings ainsi quc le tampon d'un
        greffier. Une copie authenlique e1 conforme du protocole estjointe a la presenlc, en Piece
        1.

     I0. Le President ct Cilins sc sont rencontres pour la premiere fois dans un palais president ie!       a
         Conakry. J'ai piirle avec le President pour qu'il accepte la reunion, ctj'ai parle avcc la
         garde presidentielle afin que Cilins ct d'autres puissent entrer dans le bureau. J'ai
         personnel!emenl prescnte Cilins au President, etj'ai explique quc Cilins reprcsentait
         BSGR et que BSGR voulait exploiter des mines en Guinee.

     i l. Pendant ia reunion, le Presideni a fait appei au Ministre des i'viines, Ahmed Tidiane Souare,
          a presenle Cilins a Souare, et !l ordonne .\ Souare de voir conunent ii pouvnit aider Ci Iins er
          BSGR,

     12. Aprcs In reunion, BSGR a depose une cJemande de pem1is, mais des titres minicrs n'onr pas
         ete accordes immedia1emenl. Cilins m'a dcmandc de dccouvrir pourquoi Jes pcrmis de
         BSGR twaient ete retardes. J'ui appcle Souare pour en parter, et BSGR a obtenu dcux blocs
         <l'exploitation peu apres, elje savais qu'il s'agissait des blocs<( Simandou Nord er Sud>).

     13 /\pres !'accord des titres pour Simandou Nord et Sud a BSGR, Cilins ct mon f'rt'rc.
        lbrahima Sary !l Toure (1< lbrahima Toure ll), m'ont taus les deux dit quc Beny Steinmetz
        alloit sous peu venir en Guince avcc !'argent. Quand Steinmetz esi arrive, j'oi organise une
        reunion avec le President. Steinmetz, Cilins, Michael Noy, Ibrahima Toure, Marc Struik, et
        Pr1trick Saad a ont assiste i la reunion. Cette reunion a eu Iieu dans une cour d' un palais. La
        reunion a ma! toume, apres quc Cilins a di1 au President que BSGR dcsirai1 nussi acheter
        1aus Ies diarnants que [e President possedai1 pcrsonncllement.

     !4. A pres Ja fin de la reW1ion qui n mal tou.me, Steinmetz, Noy, Ci/ins, Ibwhima Toun.\ Asher
         :\vidan, Saada, lssiaga Bangoura, ct S1ruik sont alles a Oubreka, ot'1 its m'ont trouvce a la
         residence du President Conte. Steinmetz a demande a me voir, et j'ai rencontre Steinmetz
         et d'aulres. Steinmetz m'a dit qu'il etait content quej'aie nide BSGR a oblenir lcs pennis
         pour Simandou Nord ct Sud. Steimnetz a di1 qu'il desirait dn1..·antage d'assistarice avec le

                                                    2




                                                461
                                                                                                   p.37
19-11845-shl      Doc 24-11       Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                      Part V Pg 10 of 71




           President pour obtenir !es blocs I et 2 de Simandou. Steinmetz a propose de me donner
           cinq pour cent du chiffre d'affoires de BSGR en Guinee. Steinmetz m'a di1 queje devais
           discuter des blocs 1 et 2 de Simandou avec le President.

     15.   A la fin de la reunion a.vec Steirunelz., lbruhima Toure rn'a remis 200 000 USD. J'oi parle
           au President Conte du paiement de 200 000 USD, et il m'a dit qu'il s'agissait de ma bonne
           chance.

     J6.   En septembre 2006, j'ai nssiste   a une reception organisee par BSGR en Guinee pour
           presenter BSGR aux fonctionnaires guineens. Asher Avidan m'a invitee a la reception
           pnrce que, si nous etions vus ensemble, BSGR serait credibilise.

     17. Le 20 juin 2007, j 'ai signe un autre contrat inti tu le Pro/ocole D'Accord (le <~ Protocole de
         2007 ))). Celui-ci etait entre BSGR Guinee et ma societe, Matinda. Nous avons signe ce
         contrat apres que BSGR Guince a recu les titres d'exploitation de mines d'uranium. Cc
         contrat etait sense 1ransferer cinq pour cent de BSGR Gui nee vers mon compte. Beny
         Steinmetz.., Marc Struik, Asher Avidan, PatrickSaada, Isiagga [sicl Bangoura, et lbrahima
         Toure etaient presents qmmdj'ai signe le conlrat. Marc Struik a signe pour BSGR Guinee.
         Un avocat l'a pris afin de le legaliser el puis rn'en a donne une copie. Une c:opie
         authentique el confonne du protacole est jointe a la presente, en Piece 3.

      l B. BSOR voulait toujours les blocs I et 2 de Simandou. Au debut de 2008, Asher Avidan et
           lssingn Bangoura sont venus me rencontrer chez le President a Dubreka. Avi~an voulait
           vraiment mon aide pour garantir !es blocs l et 2, et ii m'a dit que BSGR avuit besoin de
           nouveaux contrats parcc que Struik n'etait plus directeur de BSGR en Guince (bien qu'il
           soit revenu ullerieurement}. Lors de cette reunion, Avidan a appele Beny Steinmetz et a
           mis le telephoae sur haut-parleur ai1n que j'entende la voix de Steinmetz. J'ai reconnu sa
           voix, et Steinmetz leur a dit de me donner ce que je voulais. J'ai continut! a refuser de
           signer les comrats etj'ai congedie Avidan ct Sangoura.

      19. Le lcndernain, Issiaga Bangoura a apporte deux projets de contral a ma maison a Dubreka.
          Jc lui ai dit de me !es laisser. Je les ai lus attentivement, el j'y ai apporte des changements.
          Le jour suivant,j'ai appele Bangoura pour qu'il reprenne les contrats uvec mes
          modifications. 11 l'a foit. II est revenu le lendemain avec deux contrats dactylographics,
          ctonl nucun n'avai1 ete signe par Asher Avidan. Je Jui ai dit qu'i\s devaicnt ctre signes et
          tamponnes avec le tampon de BSGR, sinonje ne les signerais pas. Lorsqu'il est revenu
          avec les cont rats si gnes et tamponnes, j 'ai signe !es dcux.

      20. Les contmts ctaicnt intitules Con1ra1 de Commission et Pro/Ucole D 'Accord. Le Comrat de
          Commission, entre BSGR et ma societe, Matinda., etait sense me donner deux millions de
          dollars americains si BSGR recevait les blocs let 2. le ProtocoJe D 'Accord eta it sense me
          donner cinq pour cent du produit des mines des blocs l el 2. Une copie outhentique et
          confonne du Cvntrar de Commission estjointe a la presenle, en Piece 4, et une copie
          authentique et confonnc du Prorocole D 'Accord est jointe a la presente, en Piece 5.




                                                      3


                                                                                                     MT

                                                   462
                                                                                                    p.38
19-11845-shl     Doc 24-11       Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                     Part V Pg 11 of 71




    21. BSGR m'a demande de dire au President que Rio Tinto etait sense ceder dew< blocs au
        gouvemement guinee11. Le President m'a di1 de faire venir BSGR pour le rencontrcr qrn:md
        je serais prcte.

    n. Par la suite, Beny Steimne!z, Marc Stmik, et Frederic Cilins sont vcnus a Dubrcka parce
        qu'ils voulaient rencontrer le President Conte. Nous sommes allcs a Brameya pour
        rencontrer le President. Le Presidenl etai1 tres occupe, ma.is ii a accepte la reunion parce
        que je le !ui ai demande. Je suis rcstee acote du President pendant la reunion. Steinmetz a
        donne au President une petite voiture incrustee de diamants pour« saluer le president n.
        (Au10ur de la meme date, j'ai aussi re~u une de ces voitures, et le Ministre Souare en a
        rei;ue une egalemen1.)

    23 . Beny Steinmeiz a dit au President qu' ii voulait developpcr les blocs I et 2, et i I a oITert de
         !'nrgen1 au Presidenl. Le President !'a refi.Js6. Le Presidem a exp!ique a S1einmet2 la
         relation du Presidem avec mon pere. Le President a di1 t\ Steirunetz qu' ii me confo1it a
         Steinmetz, signifiant que j'etais la pour aider BSGR.

                                                                  a
    24. Plus turd, j'oi amene Asher Avidan et lbrahima Toure une reunion avec le President, a
        lnquelle j 'ai egulemenl assiste. Au cours de cette reunion, j'ai dem11nde au President de
        donner les blocs l et 2 a BSGR. Le President a convoque Mamady Sam Soumah, Sccrc1aire
        general du President, ct lui a dit d 1 enque1er sur le contrat de Rio Tinto et de determiner s'il
        Caifait saisir ir::s detix blocs de Rio Tinto. Sam Soumah a dit qu'il se pencberait dessus .

    25. Ashr::r Avidan m'a contactee ulterieuremcnt, upres que les blocs 1 et 2 n'avaien1 pas etc
        immediatement accordes u BSGR. Avidan. le Presidem, et moi-meme nous sommes
        renccntres aun pa!ais presidentie!. Au cours de cette reunion, le President a convoque Sam
        Soumah. Sam Soumah a propose de partager les quatre blocs enlre quatre societes, mais le
        Prl!sident a dit aSam Soumah de les partager entre BSGR et Rio Timo. Le Presidem a di1 a
        Sam Soumab de preparer un decret snisissanl les blocs l et 2 de Rio Timo.

    26. Pendant que le decret e1ail en attente, avanl qu' il ne soit signe, j'ai aussi rer;:u deux Land
        Cruiser. Les Land Cruiser etaiem livres pw Avidnn et un outre homme. e1 Avid.an m' n dit
        que les Land Cruiser venaient de Steinmetz. Le President m'n dit c:.le garder un des Land
        Cruiser el d'offiir l'autre ases enfonts pour qu'ils puissent l'u1iliser en vacances.

    27. Au mdu temps,j'ai re~u plusieurs presents de BSGR. Asher Avidan m'a donne un collier
        qu' Avidun a dit qu'il a re~u a!ors qu'il visi1ait Beny Steinmetz en (srac!. Plus tard, Avid an
        m'a donne une chaine en or blnnc omee de sept diamli.Ilts.

    28. Autour du moment du decret reprenant \es blocs l el 2 de Rio Tinto, Asher Avidan m'a
        demande de me presenter aux bureaux de BSGR. Au cours de cette reunion, Avidan m'a
        indique unlit sur lequel de la monnnie americaine etait etalec. Avidan m'a dil qu'il y avait
         I 000 000 de dollars americains et qu' ils elaient pour moi. Avidan a ensuite place I' argent
        dons un snc et me l'a donmt

    29. Apres que le dccret saisissant les blocs I ct 2 de Rio Tinto csl entrc en vigueur, BSGR et
        plusieurs autres societes ant depose des demandes pour les titres d'exploitntion des blocs !
        ct 2. BSGR sc souciait de la concurrence avec d'autres societes pour ces blocs. Asher
                                                  4

                                                                                                 hT

                                               463
                                                                                                 p.39
19-11845-shl      Doc 24-11      Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                     Part V Pg 12 of 71




        Avidan m'a encore appelee et m'a demande L\e rencontrer le President et Avidan. J'ni
        appele le President et lui ai demande si nous pouvions nous rencontrer et si Lounceny
        Nabe, le nouveau Ministre des Mines, pouvait venir a la reunion. Le lendemain, Avidan,
        moi-meme et d'autres sommes alles au petit pnlais pour une reunion avec le President. En
        prcsem:e d' Avidan, le President a dit que je serais w1 jour chassee de BSGR. Avidan a
        promis au President que cela ne se produirait pas. Le President ll ensuite convoque Nabc
        dans la salle. Le President a dit aNabe d'accorder les blocs 1 ct 2 aBSGR. Nabe a dit qu'il
        comprenait. Au debut de decembre 2008, les blocs 1 et 2 ont ete accordes a BSGR.

     30. En decembre 2008, mon epoux est decede et a ete rem place par un gouvemement militaire.
         Apres 40 j~urs de deuil, j'ai ete forcee de fuir en Sierra Leone.

     31. Apres quej'avais passe plusieurs mois a Freetown, Avidan a envoye w1 represemant de
         BSGR en Siena Leone pour me remettre 50 000 dollars en nouvelle monnaie sur une pl age
         pres de r:reetown.

     32. Durantl'ete 2009, lssiaga Bangoura est venu .\ Freetown dnns une voilure de fonction de
        BSGR avcc une declaration, quej'ai signee, en date du 2 aout 2009. 11 m'a dit que BSGR
        ne vouloit plus de moi dans la societe et que je devais signer le document. La declaration
        prevoyait que je re1roive 4 millions de dollars en quatre vcrsements pour finaliser mes
        paiements nvec BSGR.

     33. Plus tard en 2009, j 'ai refrU un virement electronique de 998 ODO dollars uupres de Rokel
         Commercial Bank, depuis un compte appartenant uGhassan Boutrous, Wl Libanais.
         Boutrous vendait du materiel en Guinee et servait aAvidan pour le transfert d'argent dans
         cette transaction. J'ai reyu 2 000 dollars separement, cc qui resulte en un poiement total de
         l 000 000 de dollars.
     34. Je suis allee a Jucksonville etj'ai utilise une part de cette somme pour acheter une demeure
         pour moi~meme e\ pour ma famille. Je suis ensuite retoumee a Freetown. Pendant quc
         j 'etais la, j' ai revu un paiement supplementaire de 998 000 do IJars, que j •ai comptis cornme
         venant de BSGR.

     35 . BSGR a fioalemenl arrete de me payer selon les contrats que nous avians deja signes. J'ai
          ess11ye d'obtenir des paiements de BSGR, etje me suis finalemcnt tournee vers le nouveau
          gouvemement guinccn pour leur aide. J'ai appelc le Chef d'etat-major de l'annee pour son
          assistance. 11 a dit qu'il m'aidcrait sije Jui envoyais des copies des contrats que j 'avais avec
          BSGR. II m'a aussi dit que le nouveau Ministre des Mines, Mahmoud ·n1iam, pronait
         BSGR dans son litige avec rnoi.

     36. Le Chef d1 etat~major a finalement parle au President Konate au sujet de mes contrats avec
         BSGR, disant aussi que le Chef d'etot-major lcs avail vus personnellement. Selan le Chef
         d'etat•major, le President Konate a dit que cela ne devait pas arriver a la veuve d'un
         president. Le President Konate a dit aThiarn que BSGR devait me payer ce qui m'etait du.

     37. A pres mon ent.retien uvec le Chef d'etat~major, Michael Noy et Patrick Saada sont venus
         plusieurs fois a Freetown. Au cours d'une reunion avec Noy, Noy m 'a demande de signer
         des documents non dates qui mettaient fin a mes accords prealables avec BSGR, !es
                                                     s



                                                  464
                                                                                                     p.40
19-11845-shl             Doc 24-11     Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                           Part V Pg 13 of 71




             nouveuu..x documents entrant en vigueur a leur ph1ce. Noy m'a dit de garder ces documents
             secrets. Les documents tenaien1 comp1e du foit que j'avais m;u 2,4 millions de dollars el
             que j 'nlfois rec~voir 3.1 mil lions de dotla!'S en plus. Je les ai si gn~s. Une co pie nuthen1ique
             ct confonne de ces documents es1 jointe a la presente, en Piece 6.

     38. Plus tard, en juillet 2010, Michael Noy est revenu avec un nouveau contral selon lcquel je
         rccevrais 5 millions de dollars en dcux vcrsements; j'ai egalement signe cc contrni. En fin,
         i! es1 revenu en aout 20 IO avec un autre contrat selon lequel je serais payee 5 mi II ions de
         dollars en deux paiements sur les quatre annees suivames. Chaquc fois 4u'il revenait, ii me
         disai1 que Beny Steinmetz vou!ait aulre chose duns la forme ou le fond du contra!. Une
         wpie authemique et confonne de ces documents est jointe a la prcsente, en Piece 7.

     39. Au fil des annees, npres la signature de ces contrals, BSGR a trnnsfere de l'nrgent a mes
         comptes en Guinee et~ Jacksonville (Floride), J'ai compris que la sornme tornle de eel
         argen1 rempla<;ai t les cinq pour cent de I" exploitation mini ere que j 'etais sensee detenir.

     Je declare q11e !es rcnseignemcnts precedents sonl veridiques et exactes au meillcur de mes
     souvenirs.



     J2, I/z//2.n l ~.
     Dute
                                                      - 4f- -
                                                      Mamadie Toure

 ET;\ T DE FLO RIDE

 corvrr~ DE Tu."'11
 Attestc sous se11J1ent (ou nffinne) et souscrit en ma presence ce          ?.___ jour de ~~2013, par
 Marnadic Toure.




 Connaisimnce personnellc                OU identification presentee        X
         1
 Piece d identite presentee       (=l11dda_ \..Rru!\lr:   L·{S!')\J,   :ft T{poo - 540 - 82-So'. 0




                                                          6




                                                      465
                                                                                                       p.41
    19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                   Part V Pg 14 of 71




                                            1


(




                                           466
                                                                                  p.42
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part V Pg 15 of 71




                                                                          p.43
          19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                         Part V Pg 16 of 71




..--·-~
   ,•




                                                468
                                                                                      p.44
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part V Pg 17 of 71




                                          2




                                    469
                                                                          p.45
19-11845-shl       Doc 24-11        Filed 06/21/19 Entered 06/21/19 15:57:11                         Exhibit 6 -
                                        Part V Pg 18 of 71




       Entre lcs soussigµe.s

       Madame Mamndie TOURE, femroe. d'Qffairest . de nationalitd guiuecnnc, (!omlcil1t\~ i'1
       Dubreki:r

                                                                                                d'unc par~

       Et
       La Socicie. PJ3NTLBR HOLD1NGS· L..'fD, a·oroici1icc o. Aknra Buildini;:; 24 de G~iro Su:cet,
       Wickhmns Cay l, Road. 'town; Ttl_it9la, British Virgln lslands, rcpresentec. pa1· Monsic1ir
       Avmliam L~V RAN




       Efant prc;1lavlemcnt expose qur.

       f.,ct Soc.let~ BSGR Guince s't.,t rapproch~ des autoriles guih~cnnes en V\le d'ctnblir un
       pnrtcnmiat pour le developpcmcnl cl l'cxploitution d'unu pnr1lc des giscmcnl:, do for dr.
       SIMA ND OU.

       Daus le cadre de ce projct, BSGR Guii1ee u soul)"lis aux autorilcs guinccnnck unc.: proposilion
       q t1i ·pcm1ct l' oot1onm1riitt de· la Rcpubliqoc de Gu inee. ll l1aut.eur <le I5% ct l'uctiotmadat de
       Madam~ .Madad_ig . TOURE en lanl que p:irtenaire locale Ii. hauteur de 5%, A cet cffet 1 I-a
       soci6t& BSGR G~ilifo c~nstituern, a-vet ln Re.pub!iquo de Guin6¢> utic soclcL!; mwnymc ,\
       p1.1rtldpation publiquc, qui sera dcnommfo Compagnic Mlni~rn dc-SIMANOOTJ,

       Afin d'i11cegrc1·' l'nclicrnnsrlat di!. Madnmc Mnmndio TOURB In sm:ict6 BSGTl Guin~c
       1ruhsn;i·cn1 17,65% de' sf>i1 cnpital a la Socicte- Penller Holdings Ltcl dont 33,30% du capil:2!
       scronl n(tril:lu6sj· M:1tlamc M2111adle TOURE.



       l I csf convcnu qnc.



       l~n ,societe Pender Holdings Ltd s'engagc a transfcrcr a Madamo Mamadlc TOURE unc
       participation gratllit.e de. 33 130% d~ son capiLnl 1 d~s qu~ la Compagnic Miniere de
       SJMANDOU u.ura ~1d cousti(.uce et aura obtenu Jes. 1\[res miniers n~cessaires !l l'cxploitation
       di! la z.one minil,rc de SIMANDOU, qui Jui sera attribue1: par In Repuhliqu~ de Guinee.




                                                                                           Pngc 1 s11r 2




                                                      470
                                                                                                               p.46
19-11845-shl     Doc 24-11               Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                             Part V Pg 19 of 71




          Ar!icfc 3

         Le present prolocole qui vm11 loi c11rre !cs par1ics cn1rc en vigucur <lfa; sa clatc de sig11nturLi.



         Siguc   :1 Cmrnlo·y c,1 d.ifc clu 20 fevricr 2006

         Fait en 2 cxcmr>lnirc:; origi11unx


         Madame Marnodic TOURE




         La 5()cielc Pcntlcr Holdings Ud, rcpn!scntce par Monsieur A vrnham LBV RAN

            PENTlER
           Al<ar:i Buuc.1· liOLDIN.Gs I td
         -\.\ii,         IIIJ::, ~ .      .,
                  ckfmiTiscijy I n fro Strccr
                      ?'     •   •   I\IJJli/   'fi          '
                      i Or/o/rr, B. VI             0\\111,
                      reg~ nu IJ82si,i




                                                                                             Puge 2 .r:ur 2




                                                                 471
                                                                                                                p.47
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part V Pg 20 of 71




                                          472                                       p.48
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part V Pg 21 of 71




                                        3




                                    473
                                                                          p.49
19-11845-shl       Doc 24-11      Filed 06/21/19 Entered 06/21/19 15:57:11           Exhibit 6 -
                                      Part V Pg 22 of 71




      Saciete MATINOA AND CO.LlMtTD-SARL Unipersonnelle en                 abreg_e ''MAC0 1,
                                         a
      dont le si~ge soci~i se trpuve Dubreka, Republlque de Guln~e.

                                                                                   D' u ne part

      Et

      La Socie~e BSGR Ressoqrces Guinee SARI.: de droit guineen, dont le siege social
               a
      est sis Conpkfy .

                                                                                D'autre part

      Etant p·r~alablement      e:<pose q!-le
      La Soclete BSGR Guinee 9'est rapprochee des autorites guineennes en vue d'etablir
      un paftenariat J':imir le·d~veloppement et J'exploitation d'une partie des gisements de
      fer de· SlMAND.OU d'une part, et de la Societe MATINDA AN D. CO-LIMITED -SARL
      afln qua celle -ci l'ass_lste d.ans Jes voles et moyens .Perrne\tan l l'obtenllon des
      permis de recherches rninieres .

     Sur ce, et des efforts co'hJugues, par arrete N"A200.7/582/MMGiSGG du 28 Fevrier
     2007, du. Miriistere des Mines et de la Geologie, qualre pennis de recherches
                                                                             ete
     rninieres pour !'uranium co1,.111rant une supGrftci~ total de 1413 km 2 ont accordes    a
     la Societe BSGR Ressot,Jttes Guinea dans Jes Prefectures de Lola et N'zerekore ·

     Ainsi, Jes parties conviennen! libre'ment de ce qui suit:
                                         ' la Societe 8SGR Guinse accepte de transferer
     Atin de retrjbuer Jes efforts fournis,
     5 1/.., de tou\e.s ses· actions a la societe MATINDA AND CO~LIMITED-SARL qul
      1

     l'accepte                                                                         ·

     Le present protocoJe qui vaut loi entre les parties entre en vlgueur des sa date de
     signature.

     Signe   a Conakry le .!).!). ..J\/.\ ~ ...... 2007
     Fait en 2 exo2mplaires orlginaux

                                                   La Societe MATINDA AND CO LIMITED Sari




                                                    474
                                                                                             p.50
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part V Pg 23 of 71




                                     475
                                                                          p.51
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part V Pg 24 of 71




                                       4




                                       476
                                                                              p.52
19-11845-shl     Doc 24-11         Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 6 -
                                       Part V Pg 25 of 71




                                     CONTRAT DE COi\11.L'\1.JSSION


       Entrc ies soussigne es :

       La societe DSG Resourcr.s re_prcsentee por Monsieur ASHER AVIDAN, dirccteur des
       o¢rutions aya11t k pouvoir a !'cgard des prcseates,

       Et,
        La socict1; M.ATINDA AND CO LfMJTED, reprcscnte par Madame IvfAMADlF TOURS,
      . femme d'affaires t\OUBREKA.
       Ha    etc C(HJVenu ce qui s_uit:
                                               ENGAGEMENT
       La societc BSG Resources s'engage de donner une sornme totale de quatrc millions de
       dollars a titre de conmiission pour !'obtention des blocs I ct 2 de simandon. situe en
       Republique de Guincc et couvrant les prefectures de KEREOUANE et BEYLA..

      La soci6le MATIN.DA ~<\NI) CO 1. .IM1TED s'engage po1,1r sa pmt de faire toutes !es
      dcmarches ncces.snircs pour obtcnir des aulorites la signature pour I' obicntion des difa blocs
      cafaveur:d~ fa so~icte BSG RESOURCES GUIN~E.
      La socicte BSG Resources sc propqse de repartir_fo commjssiqn ci-dcssus commo suit: ,
      Une somtne de 'deux (2) rni11ions pour la societe MATINDA AND CO LIMITED uvec
      imputation de cent (100)    usn deja versec i\ titre d'uvancc.
      Le re~f1;._dc ln.S?p1inc scra .rcph"rtie entre !es personnes de b01u1e voJonte 1n1i a1.iraie·nt colltribuc
      ala fa'ciJitaLio·n. de Poctroi des d1ts blocs, dnns Jequel fo sodctc BSG Resources Guillet~
      diligentera en 'raisoi1 <le la qunlitc de la. contribution de chaque partie.
      Ln totalitc de la so1IU1le sera versec sans delai oprcs la signo(ure·du dit document.
      En oulre, .la socictc BSG Resources st engage dans un delai raism;uwble 1\ la realisation des
      infrasLruclures scoluirus sous Jo proprietc de Matinda and co limited en RcpuµJique de Guw(!e.

                                       .F{tit en double exempla.ire



                                                     Pour In societe MAT!NDA AND CO LIMITED



                                                                  Mme    M!IE TOURE




                                                  477
                                                                                                         p.53
        19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                       Part V Pg 26 of 71




•   I




                                                  478                                       p.54
19-11845-shl          Doc 24-11       Filed 06/21/19 Entered 06/21/19 15:57:11         Exhibit 6 -
                                          Part V Pg 27 of 71




                                        PROTOCOLE D'ACCORD

       Entre les soussignes
       La societe BSG Resou.rc<:s Guin cc reprcseutee par Monsieur AVIDAN ASHER, dirccteuc
       des operations,

       Er~

       La societe MATINDA AND CO LIM1TED, ropresentec pn.r l\fadame ~IA11ADIE TOURE,
                                                                               1


       Ccminc d'affaircs aDUBREKA.


       fl   r.l   ete COllVCllU ce qui suit:

      Ln societe JJSG Resources s'cngagc n. donncr 5% des actions des blocs 1 d 2 de simandou
      situe en R~publique de Guinee ei couvront Les profecfurcs de keto\wne ct bcyln .

                                           Fait en deux exemplaires
      Conakry, le 28 fevrier 2008

                                                       Pour ia societe MATI:NDA AND CO L1M1TED

                                                                          c;;Af)
                                                               Iv1ndnme   M~:AoIE   TOURE




                                                 479
                                                                                            p.55
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part V Pg 28 of 71




                                          480                                       p.56
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part V Pg 29 of 71




                                           6




                                     481
                                                                          p.57
19-11845-shl   Doc 24-11            Filed 06/21/19 Entered 06/21/19 15:57:11         Exhibit 6 -
                                        Part V Pg 30 of 71




                                              Contrat entre:



         Pe11tler Holding~ Ltd.                                            M~tinda & Co. Ltd et



                                                                               Mamadie Toure




         Notre contrat de· collaboratlon slgne en 2005 est arrive a son terme.
         Notre r6[e de conseiller et d'apporteur d'affaire pour taus nos projets en Guinee
         dans !es domafnes comrnerGiaux, mln!er et medical ont ete mene de maniere
         professionnelle et avec grand succes.

                                                                a
         Le role de la societe Matinda & Co. Ltd a contribue la g(ande reussite de nos
         affaires mutue!les.
               a
         Suite votre decision d'arreter vos activttes en Guinee, nolls sommes arrives         a
         un accord comme suit :

         La societe Malinda & Co. Ltd recevra la somrne de 3.1· million!? pour sa part dans
         toutes les activites menees en Guinee.

         Les deux socletes Pentler Holdings Ltd. et la societe Matlnda & Co. Ltd, Mma
         Mamadie Toure, ses partenalres et conseillers s'engagent irrevocablement             a
         assurer la confidenllallte absalue sur toutes nos affaires communes menees en
         Guinee et   ane pas devoiler directem~nt ou in_directement une affaire 01J des
         affalres communes.

         La societe Malinda &, Co. Ltd, Mme Mamadie Toure, ses partenaires et
         conse!Uers s'engagent            a
                                    ne pas publier dlrectement ou indirectement des
                                                      a
         contrats signes avec une partie tierce, respecter l'entiere responsabilite de nos
         actMtes en Gu/nee et de ne pas faire !'usage directement ou indirectement
         d'aucun document. contrat ou accord signe ou pas signe, ecrit au verbal.

                                                                      a
         La societe Malinda & Co Ltd s'engage par la presente na pas prendre contact
         dlrectement ou indirectement, verbalement ou par ecrit, avec aucunes des
         societes en Guinee avec lesque!les nous avons eu des collaborations, des
         contrats, des accords verbaux ou ecrits ; de ne pas utiliser dlrectement au
         lndirectemeht la voix de la justice sans avoir !'accord prealable ecrit de fa societe
         Pen tier et ses associes.




                         ,---1
                         Ir,   ,
                                )
                                    --r                               IA
                                                                  I



                                                482
                                                                                            p.58
19-11845-shl     Doc 24-11            Filed 06/21/19 Entered 06/21/19 15:57:11              Exhibit 6 -
                                          Part V Pg 31 of 71




            La socieie Matinda & Co. Ltd, Mme Mamadie Toure, ses partenaires et
            conseillers se desistent par la presente, irrevocablernent et d'une maniere
            definitive, sans reser.Jes et conditions, de toute sorte d'engagement ou obligation
            contractes avec la societe Pen tier Holdings ltd et ses partenaires d'affaire.

            La societe Matinda & Co. Ltd et Mme Mamadie Toure certifient par signature de
            ces documents son ~ccord irrevocable et s 1engagent irrevocc1blement a    pas       ne
            fafre l'usage de ces documents avec une tierce partie.


            La societe Matinda & Co. Ltd 1 Mme Mamadie Tol.Jre, ses partenaires et
            conseillers s'engagent               a
                                          prendre toute la responsabilite concemant les
            reclamations, actes, plainte;; ou toutes autres demandes de la part des
            institutions, socletes, personnes guineen a l'encontre de la socfete Pentler
            Holdings ltd et I au ses partenaires.

           La secrete Pent/er Holding Ltd vous remercfe pour cette collaboratlon depuis
           l'annee 2005 et pour tout !e soutlen que la societe M~tinda & Co. Ltd nous a
           apporte.

           Ce comrat rernplace et annule irrevocablernent tqut accord ecrit ou verbal signe
           entre la societe Matinda & Co. Ltp 1 Mm'? Mamadle TQ!Jre, ses partenaires et
           conserJlers, et Pentler Holdings ltd et/ au ses partenaires au toutes aut'res entites
           avec lesquelles Pent(er Holdings Ltd et Matinda & co Ltd ont et~ en relation
           d'affaire en Guinee durant lq perlode 2005 - 2010.

           Signe a Freetown en d~te du., ...... , ......................... .




          Madame Mamadle                                 Matinda & Co. ltd      Penller Holdi~J
          Toure
                                                                                 PH rt tR   I~~ S      LT O


                              • I.
                          , :-,....                      '>,
                                                     '         ',
                            ,-·1                          !; \
              /_'.·'. -~ ) . · · .               .. J
            .. t..,
          Temo1n ...,: ·- ........... ..... .. :. .-~ ..... .. ......... .
                       ···r· . i ~               .
                             ~- '



          Ten1oin ...... ............. ....................... ..... .




                                                                    483
                                                                                                p.59
19-11845-shl     Doc 24-11            Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                          Part V Pg 32 of 71




                                                            Declaration




          Je, sousslgnee, Madame Mamadie Toure, representante de la soclete Matinda &
          Co. ltd declare par la presente avoir re9u de la part de la societe Pentler
          Holdings ltd. la somme de 2 400 000 USO (deux millions quatre cents milles
          dollars) dans le cadre de notre contrat de collaboration signee en 2005.




          Signe a Freetown en date du ... .... .. ... ..... ... . .......... ..



          Madame Marnadie                                                       Ma linda & Co . Ltd
          Toure




                     ~
             . i n...~
          Temo                         -
                     ...- · ... .. .. . ... .. . ...... .... ... ... .. .



         Temoin ... ... ..... ..... .. ... .... .. .... .. . ....... .. ... .




                                                              484
                                                                                                        p.60
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part V Pg 33 of 71




                                       7




                                    485
                                                                          p.61
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part V Pg 34 of 71




                                          486                                       p.62
19-11845-shl     Doc 24-11         Filed 06/21/19 Entered 06/21/19 15:57:11            Exhibit 6 -
                                       Part V Pg 35 of 71




         Sufet a la bonne (Mroulement et a la bonne fonc:UonnP.menl           et la suile rle
         l'operalion mene par nos partenalres au projel de Simandu en r~L1lr1¢1;-, ia socieie
        Paet1tler Holdlnge Lld s'engago a payer a madame Mamadla Toure la samme
        supp/ementalre de 5 mililons USO payable en deux parties (chaque payement de
        2.5 milPon USD).
        Les dates definit1·1es de ces deux payemenls seront communlquees en
        rnax~num 40 heures apres f1:1 date de slgn~ture dQ C(~ dacumenl.




        Slgni~                                              2..q /.f
                 a Freetown EHJ dale du •. 8.::-: .. 7.:.:; .


        Madsmo Marnadie Toure


        . ........ (f/f,,.,,..,..... .
                                                                       .
                                                                       }




                                                  487
                                                                                            p.63
19-11845-shl     Doc 24-11             Filed 06/21/19 Entered 06/21/19 15:57:11                             Exhibit 6 -
                                           Part V Pg 36 of 71




          Sujet au ban deroutement et au ban fonctionnement et la bonne su[te des
          operations menes par Pehtler et ses partenalres d,ms toues les activites en
          Guinee (commerclafes, medicaments, minieres etc). ta societe Penlier Holdings
          Ltd s'engage a payer a madame Mamadie Toure la samme suppl~mentaire de 5
          rnlllions USD payable en del!X parties (chaque payement de 2.5 n)ilnon USO).
          Le premier payement sel'a effectue 24 mols apres ta signature de oo document.
          Le deuxleme payement de 2.5 milllons sena effectue 24 mols apres le premier
          paysmenl.
          La societe Matlndc1 & Co. Ltd et madame Mamadia Toure s'engage par la
          presente de ne pas faire usage de ce document de quefque manisre que ce soil
          dl(eciement ou indirectement et ne pas utlllser ce document contre fa societe
          Pent!er et/ ou sos partenaJres et/ou ses assocles en Gulnae ou allleu,s.
          Madame Mamadie Toure s'engage par la presente de prendre toutes les
          responsabilites sur toutes actions mene en Guinile par loute tierce partie contre
          Pentler et/ ou ses associees.




                                       d11. .. '.-.-~. ...-:-:-
          ~..,                   .....                     ... ....... -
                                                                        · '      ''")
                                                                              ,.• ....... c--Y
          ;:,lgne a Freetown en dci"te                         .. : ..... :'.':-::·~   .... .



         Pour Matinda & Co. Ltd
         Mm<;>Mamamdie Toure




                                                                                                 <=~- ~~.-<~lfflf
                                                                                                    ~-TJ f7 f'-N O




                                                               488
                                                                                                                     p.64
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part V Pg 37 of 71
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part V Pg 38 of 71
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                     -      -~------
                               Part V Pg 39 of 71 --




                               Piece n° 2




                                       489
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part V Pg 40 of 71




                                          490                                       p.66
19-11845-shl               Doc 24-11                     Filed 06/21/19 Entered 06/21/19 15:57:11                                                                Exhibit 6 -
                                                             Part V Pg 41 of 71




                                                                                  Attestation


     _e     · ' r.r
     l souss1gne    .c..: • · ,r···11·n
                 1' t;U.enc     Ji • s. ·                         --l
                                                                  uc     ',·e I.::J .~·""~rulJ,..,,
                                                                                    .t.......... ,.... J9t.::.2
                                                                                                          v                 a .A...n.tibes..         de nationalite f..~d!l"-aise.
                                                                                                                                                                           r
     attcste i 'exactitude de cc qui su.i t.

     La societc BSGR rn'a fa.it pmt d'allegations fomrnlces par l'udministration guincenne .\ son
     encon1re et dnns Jesquellcs mon non1 est cvoqu.c ct m'a intcrroge su.r ~-:es allegations.

     Je tntVllille deptus des .annees dans le domainc de !'import-export et du commerce:
     intemationaI. Jc m'efforc.e a une vcille pennanente des opporlllllites commerci:Jles, ou
     qu'elles se prese.atent. Au coun, de ma carricre _j'ai fail des affaires dans les 1:m.ys lcs plus
     -l~- ·c=
     ui,,         -,• :,~: pU ""'QUA..;
            1 "'"'\;l..J a,   "'' "'· . l.J.tL.&......... ~ -... rt-.... ,•.,nnc·11~
                                                     \.1.1...1..v.1.v,"""''--l.j' .... ,_
                                                                                            de ...mnhi];tf,.              t"i ,-f',:-.cin...f~, 1
                                                                                                  ............ ~ . ~ .. - - - - - --~j-Hl1l
                                                                                                                                                · 01l...


     Je suis present en Afrique depuis le debut des annees 2000, d1abord 11n Ken.ya et en Ouganda,.
     puis au Congo, en Angola, enfin en Afrique de l'Oul-""St. Eu Gninec. mon activite a
     notamment portc snr !'Reh.at et la reventc 1.fo proc.luils phrrnnaceutiques. En 2005, j'ai appris
     !'existence de la societe BSGR et compris l'interet qu,elle poUITait prcndre au developpement
     de prnjct.s minil~rs en Grtinee.

    Ayant o.insi unc possibilitc d'acces au groupe BS(JR, je 111c suis i.uve.sti 1.lans rctudc des
    problcmcs miniers en Guinee et, fort de ma presence loc;aic,.i 'ai propose a ilSGR de l'n.s..<;ister
    et de etx>pernr avec e.lle.

    J'ai trcs rapidemcnt compris l'iruportam:t~ du rua::ssif du Sim.andou ct le sc.andalc qm~
    r~pre::;entait aux yeux de tous les gu1nccns que je rencontrais J>inertie totnJe de~ soc.ietes
    miniefe::: prcscntcs clans le pays depuis plusieurs annees, qui n'av11ient e11 qu'tmc aclivite
    <l'e:-;p!oration des plus limitees. Ayant _pu apprc.cier la re.uctivite ~! le dylliffilisme que sa
    dimension plus restreinte et sa mlure privcc penncttaient 1\ BSGR, il m'a scmble qu~j[ y avail
    lu um.1 opportwiite tant pour la Guincc quc pour BSGR. Vis-~1-vis Jc BSGRje presentais par
    aillcurs l'avantngc d,unc connaissance du milieu qu'ils u'avaieril pas> outre la necessilc en
    Gninec d'etre francophone.

    Hors de Guinee j'ai cnllaboro avcc BSUH. au Liberia, au Mali et en Sieml Leone. sur des
    projels qui n'ont pac; toujours abouti.                                       ·

    Au <'-Ours de tres r1om1Jr~,,uses reunions avt:c le Ministere des mines cl le Centre de promotion
    et de de.veloppement miniers (CPUM), j'a.i done presentc BSGR aillsi que les projets meni!:s a
    bien par ce groupe. J'ai now.rrnnent presente la mine de diat.'llants de Koidu en Sierra Leone,
    les rnfocs de cuivre ct de.: cobalt en R6puhliqt1c Dcmocratique du Congo (mines de KOV.
    Kananga et Tilwcz.cmbe, insbllation de trartement de KoJwezi. electro~raffinerie de New
    Luili), Ies mines de ~uivre et de cohalt (:n 7.amlrie (mines de Baiuba, gisement de Mulhtshi,
    fonderic de Chnmbishi). J1ai aussi presen1e la mine et 1'usinc de fcrrunickel en Mocedoh 1e d
    an Kosovo, ou encore l'acicrie de &kou. T~ groupe avnit aus.'li ch; l'actionna.ire majoritaLre
    de AngloVaal Mining en Afrique du Sud ..l'ai insiste sur Jes capac.il~ techniques du gcoupe
    IJ()!ammcnt en mnticre d'ingeoierie ou !cur socie.t6 Batemun est run des leaders dm'U'! le
    dornainc ct tr!s pre.c;;em en Afriqu.c.




                                                                                                                                                                                     00003
                                                                                  491
                                                                                                                                                                      p.67
19-11845-shl     Doc 24-11      Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 6 -
                                    Part V Pg 42 of 71
                                                                                                       2


      II n'a jamais ete question que je dissimulc ma cooperation avec BSGR. Certes je precisais
      toujoms que je n'etais pas un collaborate1rr de BSGR, mais lW. irrdependant. Mais la part.
      essentie1le demon travail a oonsiste a pre..:ienter la societe et promouvoir sa force de :frappe.

      A mo:o. in.ifuitive BSGR a done depogc des demamk'.i:; de pennis d'exploration de minerai de
      fer qu'ellc a obtemis en fb.rrier 2006 sur des zones at1 nord et au imd de Simandou qui
      n'avnientjamais cncote fait l'objet d 1e}..-ploralion ni de; dcmandc de pennis. Quelques mois plus
      ta.rd, plle a aussi depose el obtenu des dew.am.Jes de pennis d'e}.-p]oration de bauxite sur les
      pr6focttires de Dinghiri, Mali et Koubia. J'ai ensuite ass.isle BSGR, ce qui etait peut~etrc
      socondaire mais indispensable et critique, clans son mstalialion dans Je pays. rru a cct1e
      occasion pu constater l'importance et la rapidite des ~fforts accomplis par le groupe pot1r
      lancer lc:·rnperations.

                                                                                      a
      .Jlai evidenu.ne.nt etc conduit i rencontrer le Presideni Conte,. sans doute deux ou trois
      reprises. Je lui ai presente BSGR et I.es travaux accomplis par elle~ Lors d 1une de nos
      entrevues, jc lui ai apporte une montre en guise de present. Je n1wpas. un souvenir precis de
      la valeur de cette montre,. mais je pcux certifier qu'dlc ctait infi..~ieure a 5.000 USO. Je
      n'av.ais pas intormc BSGR demon initiruiv~ s'agissant d'un US'agc local bicn c1abH et c-0.n9u
      en Guinee. comrne unc simple bonne manie.re. Les guincens appcllcnt cet usage la "kola~~.
      c·est du rnstc moi qui ai finance l'acri..at de cette montre comme tousles autres frais que j'ai
      encourus, etje n'en aijamais demande lcrcmboursement aBSGR

      Le president n'etait pas un specialiste cks mines. C'etait un militui.re tres attache au monde
      Agricole. ll a .nearu11oins jnsist6 sur !'importance. du Simandou pour le pays et m'a repete lors
      d'une reunion que ''les f:,JUinc.ens nous regnrdaient" et qu'il fallait quc BSGR fasse terns ses
      effort$.

      En g~11eral moo interlocuteurs au sein <le l'administration guin.cenne ont  ere tres
                                                                                        sensibles au
      s6rielp(, a la fiahilite et aux resultats de BSGR sur le terrain et ce, dans W1 contcxte oi1 la
      Guinee, dont le sous-sol rcnferrne les reserves de. fer parmi ks plus importru1tes dt: toutc
      rA£igue, n'avflit jamai.s encore •Me en mesure d'cn extraire Ia mo.indre quantite, du moi.us
      significative.

     Dans les premiers temps de ma prese.nce en Guinee, c'cst-a-dire plusieurs mois avant de
     rcncont.rer BSGR, j'avais ete amene a rcnconlrer rvtmc l-fo.ru:iette Conte, epouse du President
     de la Republique Lansana Conte.

     Comme d'aulres f.emmcs de chefs d 1Etat afifoains, elle dirigeait une association caritative.

     Pour ma partjc n'ai jamais fait don de produits plrnrm<lceu:tlques a cctte association ou toute
     aut,:e organisation qu'aurait dirigee 1\,1mc Conte, voire a cctte demiere personnellement. 1t:
     sais en revanc11e qu.c des :;ocictes pharmaceutiques q_ui distdbuaient leurs produits en Guinee,
                                    a
     ont pu f.o.frc don de produits J'nrgarusation de Mme Conte. Jc n'ai jamais         ete  implique  a
     aucw1 titl:e dans ces opotations que .fe crois du reste antcricuros it ma rencontre avec eIJe.

     Au coucs de <;.ettc pciriode, j1ai egalement fait la connaissan.cc de M. Ibrahim Tow·e, jounmliste
     guineen repute et se dttacbant nettement du !Gt. TI m'a fitil ben6ficic-r de sa connmssa1,ce du
                1
     pays. Il m a presente sa d~mi-sceur Mlle Momadje Toure, qui real.isait quelques ~ctivites
     d':importation ct de revente <hins le secteur agro-a.li.mentaire qu'il estimait susceptible de




                                                                                                           00004
                                                492
                                                                                                p.68
    19-11845-shl      Doc 24-11        Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                           Part V Pg 43 of 71
                                                                                                                2



           Il n'a jamafo ete question que je dissimulc ma coop6ration avec BSGR. C.ertes je precis.ais
           toujours que je n'etais pas un coJJaboratcur de BSGR, mais un independw:,.t. Maiti la Part
                                                     a
           essentielle de mon travail a consiste presenter la societe et promouvoir sa force de frap.pe.

           A mon injtiative BSGR a. done depose des dcmandcs de _pennis d' exploration de Jnfo.erai. de
           fer qu'el.le a obtenus en fcvrier 2006 sur des zones au norQ. ~ au sud de Simandou qui
          n'avaieot jainais encore fait I'objet d'exploration ni de de.roande de pc.rm.is. Quelques rnois pfos
          tard, cilc a aussi depose et obtenu des dcmand~s de pi.,'IllllS d'exp]oratfon de bauxite sur Ie.s
          prcfcetures de Dinghiri, Mali et Koubia. J'ai erumite assiste BSGR, ce qui etait peut-etre
          secondaire mais indispensable et critique, dans son instaHation dans le pays. J'ai cette        a
          occasion pu ~onstat~ rimpor..ance et 1a rapidite de~ efforts accomplis par k- groups pour
          lane.er lcs·operations.

          •T1ai evidenunent   etc   conduit   a rcncontrcr   le President Conti.\ saus <loute   a denx   ou trois
          reprjses. Jc lui ai presente BSGR ei les travaux acoomplis par elle: I.ors ct•une de nos
          entrevues, je lui ai .a.11porte un.e montre en guise d(v preaent:. Je n'ai pas Wl souvenir precis de
          la valcur de cette montre, mais je pcux certifier gu1ellc ctait inferieure a 5.000 USD. Je
          n'avais pas informe BSGR demon initiative., sragissant d'Wl usage local bien 6tabli et con9u
          en G\1 in·ee commc, une simple bonn.e maniere. Les guineens appellent cet usage la "kola".
          C'est du reste moi qui ai finance l'achat de celte montre comme tous Jes autres ftais quc j'ai
          encourt1s. etje n'enaijamais demande le rcmboursement BSGR.     a
          Le president n'etait pas un specialiste des mines. C'etnlt ml militaire tres a'ltache au monde
         agricole. TI a neanmoins insiste sur l'impcni:ance du Simandou.pour Je pays et m'a rep6te lors
         d'une reunion que "1.es guince_p..s nous rcgar<laieni" et qu'il faJlait que BSGR fasse tous ses
         efforts.

         En general mes interlocuteurs au sein de l'administration gmn.,.fonr,e ont ete tres sensible.,;, au
         s6cietpc, a fa flabilite et aux resultats de BSGR sur le terrain et ce. dans un contcx.te ou la
I        Guine,e, dont le sous-sol renferme les reserves de fer pan:ni Is:.s plus importantes de toutc
         l'Afijgue, n'avait jantais enc.ore    ete
                                                 en me-Sure d'cn cx.u·aire Ia moi.ndre quantite; du moms
I        sign ificative.
I
         Dams les premiers temps de ma presence en Guinee, c'~t-a-dire plusieurs mojs avant de
I        rcncontrer BSGR, j avais ete amene a rcnconlrer Mme Henriette Conte, epouse du President
                           1


         de Ia Republique Lansana Conte.                                                  ·

         Commc d'autres fenunes de chefs u'E1at africains, elle dirigeait tme association caritative.

        Pour ma prut je n'ai jamafa fail. don de produits phar.maceutiqt1es a cettc association ou toute
        autre urgani:mlion qu 1aurait dit:igee Mme Conte, voire 4 cette r.l1~miere pel'sonnellement. Je
        sais en revanclie que des societes pharmnce·utiques, qui distribuaic.ut Jeurs produits en Gn.inee,
        ont pu frurc don de produits n J'Qrganisation de Mme Conte. Je n1ai jamais etc impJi(l\1.6 a
        aucun titre d.ans c:es op61'ations que je 1..'TOis du reste antericurcs ii. ma rencontre avec ellc.

        A~ cours de ~ettc periode,j'ai egalcment fait Ia connaissan.cc de M. Ibrahim Tome,joum..."lliste
        _gumeen repuL~ et se detnchant nettement du lot. Il m'a fait bfacficier de sa conn£1Jssance du
        pays. II mta presente Sa dcmi-smur MIJe Mamadie Toure, qui realisait quelqucs aotivites
        d'importation ct de revente daus Je secteur agro-alimentaire qu il estimait susceptible de.




                                                                                                                    00004
                                                     493
                                                                                                     p.69
    19-11845-shl        Doc 24-11      Filed 06/21/19 Entered 06/21/19 15:57:11              Exhibit 6 -
                                           Part V Pg 44 of 71
     .,                                                                                                      3
•
            m'interesser vn mes autr~ activites. Je l'ai rcncontree .a plusieurs rept'llieS d.ans sa maison de
            Dubreka et j'ai realise quelqUeS affaires dans cc domaine avec elle. Autan1 que je me
           souvi~ure elJe exer~it son activite a titre personnel et non sous couvert d'wie societe. Je ue
           lui ai jarnais connu d'activhes, a fortiori <le comptes hors de Guince. A l'oooasfon de nos
           c.ontacts, Mnie Toure m'a indi.que qu'elle posscdail un site pcut-etre dirunantitere dans le
           se.cteur de Forecariah et m'a demande s1il serait susceptible d 1interesser BSGR. Jlen ai fait part
           .a la sut~iete dont le geo!ogue1 apres analyse du sol, a rendu: un rapport de mission defavorable
           a  la r~isation du projet. BSGR a done decline roffre de Mme Toure.

           A ma connaissance, Jes relations cntre BSGR et Mme Toure ont ete limit.ees a cette possible
           oppmtunite d'affaire . .le n 1ai jamais demande a Mme Toure d1intervenir en fo.veur de BSGR
           au pres de quiconque et notrunment pas aupres du president dont elle n'a du reste a:utant que je
           le sac,he j.;1m::1is ete l 1epouse.

           Ma connaissance de Mme Toure~ qui maitrisait mal le fram,:ais ct ::.;emblait eloignee des
           milieux d•affairc.s. me conduit       a douter    qu'elle ait pu avoir de q_uelconques. liens avec
           l1administration guinee1me ou un quelconquc pouvoir d'influooce sur celle-ci. Il me parrut ell
          parti.cnlier exclu qu'elle Aft jamcris decide de l'organisation de reunions au sein du Ministere
          des mine-.s. Je u~ai en tout cas jamais pu constater qu'elle in1ervienne soit dan.i; ces reunions,
          soit mem~ pour les organiser. Autant que fal pu compl'cndl'e il m'a oembl(: qu'on pr8tait          a
          :Mme Toure certains pouvoirs supranaturels relevant de la culture africaine, dont j'ignore
          cvidernment la nature ou les effets supposes ct dont elle retiwit un certain statut social. Je
          peux confirrner que Mme Toure n'a ja111ais ete presentc lors de. nos rencontres avee le
          president ou n'a mcme jamrus ete tenue info.r mee par moi <Ju a ma connaissance BSGR de ces
          rencontres, y compris au stade du proj~t at de la prise de rcndez-vous.

          Je n'ai d'ailleurs co:nnaissancc dTaucuns ca<leaux ou versements de fon~ de BSGR c:\ Mme
          Toure. Moi-meme s'il m'est tU1ive de lu.i donner de::; p.resents d'usagc, t~Js par exemple,
          qu'1.m flar..on de parfum, c'cs1· sans bien enteudu en ref-crer a BSGR ou J'en infonner onrce
          que ccla faisait partie de fo "politesse locale> ~L quc je souhaitais mnintenir de b~nnes
          rclalio.u..s a vec quelqu'un ll ui fofaai t paitie du pa.ysage local.

                                                                                              a
          J'atteste enfin 9ue jc n'ai jamais effectu~ de versernents, a fortiori tlissimulG-s~ quiconque en
          ou hon. de ~umee. pour le e-ompte de BSGR ni souscril ancun engagement de paiement pour
          son compte a. cet egard. Au cours d'nne reunion au Ministere de.<: mines en 1evrier 2006, cu
          pres~nce d~ la presse et d~ ~ombreu._x fo~c1fonn...1.ires, M. Roy Oron, alors PDG de 8SGR, a
          rem1s offic1elle111ent au Ministre une vmture de course de 11fonnule J II miniature. Compte
          tem1 des circonstances je n "ai pas eu I' impression qu'il s'agisSt1it d'nn Qbjel de valcur.

          .J'ai   ccssc
                    1
                        d'a.;;sfater BSGR en Guiu.ee ctj'ai quitte le pays au cours de Pfumee 20061 n'v ayaut
          plug <l aff~res en cours. BSGR avail alors recrutc un "Directe,u· po.ys 11 e11 la personn; de M.
          Asher A v1<lan.




                                                                                                                 00004
                                                         494
                                                                                                      p.70
19-11845-shl   Doc 24-11   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part V Pg 45 of 71




                             Piece n° 3




                                     495
                                                                          -p 1.J- -
19-11845-shl        Doc 24-11               Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 6 -
                                                Part V Pg 46 of 71

      S11i.:icte Ci vile Professionnellc
            Yann JE7.EQUEL
           Christine PTNHEIRO
         Et Anne-Sophie GRUEL
       l lui:;sicrs de Justice assecii.:s
                ,14 rue Polivcau
                  75005 PARIS




                           PROCES-VERBAL DE CONST1\T

   L'AN DEUX MILLE TREIZE ET LE VINGT NEUF NOVEMBRE
   A LA REOUETE DE :
   LE GOUVERNEMENT DE. LA RRPUBr .IQllE DF., GUINEE pris en l.i pcrsonnc de son
   President de la Rcpubliquc en excrcicc
   Elisant domicile auprcs du cabinet DLA Pil'l~R UK LLP
   domicilic 17 rue Scribe 75009 PARrS


   LEQUEL M'EXPOSE :

   ()u'il a le plus grand interet i't faire n:tn.111scrir~ des cmcgistrcments tdcphoniqucs cl
   conversations entre Mamadic Toure d Fr6dcrk Cilins.

   ()u ' il me rcquiert, en consequence. pour assurer la sauvegarde de scs droils, de procedcr i1
   Loutcs co11statations ulilcs d d'cn dresser proce.s verbal.


   POURQUOI DEFU:RANT A 'ETTE REOUISITJON :

   Jc, Christine PJNHEIRO, Huissicr de Justice associee, pres du Tribunal de Cirande Instance
   de PARIS. dcrncurant 44, rue Poliveau 75005 PARIS, soussignee,

   Certific avoir rci;u, cejour en mon Etudi:.         ii mon attention, un pli fennc,

   .J'AJ VU, RE 'ONNU ET CONST ATE CE QUJ SUIT:




                                                        496
                                                                                                p. 72
19-11845-shl               Doc 24-11         Filed 06/21/19 Entered 06/21/19 15:57:11                         Exhibit 6 -
                                                 Part V Pg 47 of 71

          Societe Civile Profossionnelle
                Yann JEZEQUEL
              Christine PINHEIRO
            Et Anne-Sophie GRUEL
           Huissiers <le Justice associes
                    44 rue J>oliveau
                        75005 PARIS




  J'ai procede           a l'ouvcrturc du pli ct constate la presence d'unc clc USB.
  Jc constate que cettc clc USB contient:

  - !cs dossiers suivants :


          _.I   3.15,2013. Ca!l l
                                                  f   3.16.2013. Call 2             j       3.20.2013. Call 3




       ____.I   3.25.2013. CW Meeting with
                Ofins                             J   4, 10.2013.Call 'i
                                                                                     .)
                                                                                        I   4,11.2013 calls




           I
       .-·""
                '1.1 !.2013. Call 10
                                                  J   •l.1 l.2013. Call 11        ___J      4.11.2013. CaH 12




   .
   I     _.1
                i.11.2013. CW meeting with
                Ci~ns 7,45-9PM                   _}   4.11.2013.CW meeting with
                                                      Cains l2-2PM                .---J     4.1'1 .2013. CW meeting with
                                                                                            CJUns


  - un projet tie relranscripiion.

  Jc constate quc Jes dossiers contiennent des cnregistremcnts audio.

  J'ai precede .'1 J'ccoutc de chacun des fichiers audio.

  J'ai alors constate que la rctranscription figunmt Jans la cle USB, est conformt! audib
  enregistremcnts et ci-apres reproduite :




                                                                                                                           )
                                                          497
                                                                                                                  p.73
19-11845-shl      Doc 24-11          Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                         Part V Pg 48 of 71




                  ENREGISTREMENT O'UN APPEL TELEPHONIQUE OU 15 MARS 20·13

   Retranscription d'un enregistrement d'un appel telephonique entre Frederic Cilins {"FC") et Mamadie
   Toure ("MT").




   REFERENCES :

          Dossier: 3.15.2013 Call 1 / Device 1

           Fichier: 2_0ut_mama1634_03-15-20'13_070354PM.wav




   OhOOmOs         DEBUT DE L'ENREGISTREMENT

           FC:     Allo.

           MT :    Alla oui Frederic, bonsoir .

           FC :    Eh Mamadie.

           MT ;    [Riresj

           FC :    Alors toi . lncroyable. Ou'est-ce que tu m'as fait   la ?
           MT :    J'etais enervee.

           FC :    Je t'ai cherchee - mais 9a va bien. 9a    V3   bien et loi, comment c;:a va ? C'est ~a qui
                   m'inquiete. Comrnent i;:a va tai ?

           MT :    Ca    va.   ca va. ca   va .

           FC :    Ca va un peu ? Eh la la la la. Tu as disparu comme Qa. Tu as disparu. Tout va bien ?
                   La petite va bien? Tout le rnande va bien ?

          MT :     Oui, elle va tres bien .

          FC ·     Bon, tant mieux. Dej8 c;a, c'esl une bonne chose.

          MT :     Oui.

          FC .     Deja 9a, c'est une bonne cl1ose. Bon, bah ecoute comme Ceny t'as dit. moi je suis, je
                   suis ici aux Etats-Unis.

          MT ·     Mmm mrnm .

          FC :     Done je sais pas, clans la semaine prochaine, quand tu veux. Tu me dis le )our quite
                   convient

          MT :     Mmm mrnm.

          FC :     Et puis voila . Pour se voir et se pafler un peu quoi.

          MT :     Ok.




                                                    498
                                                                                                       p.74
19-11845-shl    Doc 24-11         Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                      Part V Pg 49 of 71




                                                                                          CONFIDENTJ El,

         FC :      01< ? Je sais pas, quel est le jour qui te convient le mieux ? comme 9a parce que moi
                                            a        a     a
                  j'ai des petites choses faire droite gauche, comme 9a je sais que je m'organise
                  et je laisse ce jour-la de libre.

         MT :     Mais qu'est-ce que tu m'offres d'abord ? Avant de te voir. Qu'est-ce que tu as pour
                  moi?

         FC :     Qu'est-ce que j'ai pour toi ? Tu sais j'ai pour toi deja de te voir et de te parlsr el de le -
                 tu sais, quand on s'est quitte Ia demiere fois, on s'est parle et tu m'as dit : "Ecoutes,
                 regardes 9a et regardes si tu peux avoir que!que chose tout de suite" et puis apres
                 ben voila. c;a c'est foi qui m'a appele le samedi au le dimanche. Le lundi j'essaies de
                 t'appeler parce que j'avais eu une reponse positive pour 9a. J'essaies de l'appeler
                                                            a
                 pour te dire 9a et depuis j'ai pas reussi t'avoir. Voila quoi. Deja rien que 9a - tu vois,
                 depuis, je voulais te dire 9a. Done euh... c'etait deja une bonne nouvelle, tu
                 comprends ? que tu aies deja quelque chose - ce que tu m'avais demande en fait. Tu
                 m'avais dit : ''Est-ce qu'on peui avoir - si on peut avoir quelque chose tout de suite,
                 c'est bien, parce que comme 9a, 9a me permet de faire c;a, 9a, c;a." Done euh voila.

         MT :    Ok. Done tout est arrange maintenant ?

         FC:     Tout est arrange deja depuis longtemps, parce que tout de suite apres j'avais eu - je
                                                                                            a
                 sais plus qui j'avais eu au telephone - mais apres loi j'arrivais pas te joindre done
                 j'avais laisse un message. J'avais - enfin bon tu sais bien quoi. Tu sais bien. Done je
                 sais pas comment tu veux organiser c;a, mais bon on peul pas faire 9a par telephone
                 quoi.

        MT :     Mmm mmm. [inaudibie - bruits de ielevision/radioj

        FC :     Ok?

        MT ·     [inaudible}

        FC :      Done euh voile, et puis apres ecoutes, autrement rien de plus. La-bas au n!veau du
                 lruc Ja - ban Je crois de toute fagon que tout le monde est au courant mais j'ai appris
                 que le vieux etait tres malade. Je savais pas 9a.

        MT :     Qui - qui est tres malade ?

        FC .     Le vieux la-bas, le patron la. II a - je crois qu'il a un cancer et c'est assez grave quoi.

        MT :     Ah bon?

        FC :    C'est assez grave. Ouais.

        MT :    Ah bon?

        FC :    Ouals, ouais. Apparemment ii a - ii a un mauvais cancer quoi. II a un mauvais cancer
                et ii se fait beaucoup de souci parce que ~a va - ii va pas durer d'apres ce que je sais.

        MT :    [inaudible]

        FC :      Ah. Ben c;a c'est une nouvelle - c'est une nouvelle que j'ai eu ii n'y a pas si
                 longtemps. Et quand j'en parlais avec Ceny, Ceny me disait qu'il etait au courant alors
                je savais pas. Je pensais que toi aussi tu etais au courant. Je sais pas, ou peut etre
                Ceny avail mal compris, j'en sais rien. En tout cas, ce que je te dis. c'est sOr. Ce que
                je te dis, c'est sur.

       MT :     [Inaudible] II continue   a bouger

                                                 49~
                                                                                                     p. 75
19-11845-shl        Doc 24-11        Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                         Part V Pg 50 of 71




                                                                                           CONFIDENTIEL

            FC :      Oui, ii continue - bon, Jusqu'a present, ii continue. Jusqu'a present, de toute fa9on ii
                      est toujours la. Qu'est-ce que tu veux faire ? II est toujours la. Ok ?

            MT ·      Ok.

            FC ·      Euh ... Done tu regardes. Tu veux qu'on se rappelle quand pour fixer <;:a ? Tu veux
                      qu'on se rappelle - tu reflechis et tu me dis demain le jour qui t'interesse ?

            MT :      Ok.

            FC :      Hein ? Tu regardes 9a ?

            MT :      Ok. 01<.

            FC :      Bon allez. ga rnarche.

            MT ·      Tu veux que je viens avec les dossiers ou [inaudible] ?

            FC :      C'est comme tlJ veux loi. C'est comme tu veux toi. Si tu veux - ii faut d'abord qu'on se
                      voit une premiere fois pour voir comment on fait les details et apres on le fait. Mais
                      une premiere fois ii faut qu'on se voit pour en parler quoi.

            MT :      Ok.

            FC        Done si tu veux moi eut, je peux prendrc l'avion pour te voir. Corn me tu veux, c'est toi
                      qui decide.

            MT :      01<.

             FC :     Regardes ce qui est le plus facile pour toi et on fail comrne <;a.




            FC :      Ok?

            MT .      Ok.

            FC        Allez. 9a mmche.

            MT :      Ouais.

            FC :      Bon ben ecoutes. Je le souhaite une bonne soiree et je suis content de - je suis
                      content que tu m'ais telephone, qu'on se soit parle et puis qu'on va se voir quoi. Hein
                      mais surtout, ce qui est important c'est que tu me dises quel jour parce que, si tu
                      veux, lundi moi 9a m'arrange pas mais mardi si tu veux, je peux ~ on peut faire <;:a.

            MT :      Ok. Mardi ?

            FC :      Mardi si tu veux oui.

            MT :      Ok.

            FC :      C'est parce qu'il faut que Je regarde aussi les billets. II faut que je regarde auss1 les
                      billets d'avion et tout c;a. Done si tu veux on s'appelle demain matin.

            MT :      Ok, je vais reflechir.




   TMNTNA/33211lUmf'RMl4693192.?.

                                                                                                        p.76
19-11845-shl           Doc 24-11           Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                               Part V Pg 51 of 71




                                                                                                 CONFIDENTIEL

               FC :       Reflechis   a 9a   et si tu   veux,   on se parle demain matin pas trop lard comme t;:a je
                         peux encore prendre las billets d'avion.

               MT :      Ok. A quelle heure le matin       ?

               FC :      Ok 9a marche. Je sais pas, je sais pas. ii faut que je regarde quels sont les horaires
                         des avions et nfaut que je regarde tout 9a.

               MT:       Ok. ok

               FC :      Je connais pas les horaires qu'il y a.

               MT ;      Ole

               FC :      Mais je vais regarder quor.

               MT :      Ok.

              FC :       Ok?

              MT .       Ok.

              FC :       Allez i;:a marche. On se parle demain matin hein ?

              MT :       Ok. Merci.

              FC :       Allez, merci   a toi, bonne soiree.
              MT :       Bonne soiree.

              FC :      Merci. Ciao ciao. Bye.

   Oh06m40S             FIN DE L'ENREGiSTREMcNT




  TNA/TNA/3'.l218Bl21FRM/4fi93192.2
                                                           SOIi
                                                                                                           p.77
19-11845-shl           Doc 24-11               Filed 06/21/19 Entered 06/21/19 15:57:11                          Exhibit 6 -
                                                   Part V Pg 52 of 71




                                                                                                             CONFIDENTlliL



                        ENREGISTREMENT D'UN APPEL TELEPHONIQUE DU '16 MARS 20'13

    Retranscription d'un enregislrement d'un appel telephonique entre Frederic Cilins ("FC'') et tvlamadie
    Toure (''MT").




    REFERENCES:
               Dossier: 3.16.2013 Call 2 I Device 1

               Fichier: 4_0ut_mama1634_03-16-2013_05031 SPM.wav



    OhOOmOs                DEBUT OE L'ENREGISTREMENT

                           FC :        Allo?

                           MT :        /\llo bonjour Frederic.

                           FC :        Oui, 9a va Mamadie ?

                           MT :        Oui 9a va un peu, et vous ?

                           FC :        <::a   va . 011i, <;a va,   9a va.   ya va . Tu as rec;u mon message ecrit ·)
                           MT :        ,J'ai re9u oui.

                           FC :        Voila. Moi je peux arriver            a neuf heures et Je repars a trois heures trente,   un
                                      true comme c,;a.

                           Mr:        Mais malheureusement. parce que mardi Je n'aurai pas le temps - je dis
                                      malheureusement je n'aurai pas le temps mardi parce que j'ai rendez-vous
                                      avec le medecin.

                           FC :       01< non mais on peul pousser                 a
                                                                       rnercredi si tu veux . C'es\ comme tu veux.
                                      Mai je te proposals mardi parce que lundi je pouvais pas mais apres, mar<li.
                                      mercredi, le jour que tu veux.

                           MT :       Je vais le rappeler apres pour le dire quel - qu'on se voit la sernaine
                                      prochalne parce que -

                           FC :       Ahhh la semaine prochaine attention ! La semaine procllaine moi je m'en
                                      vais. Je vais parlir le mardi 26. Done euh apres, la semaine prochaine ga va
                                      etre complique .

                           MT :        Pourquoi je dis 9a ? Paree que (inaudible], j'ai rendez-vous avec eux parce
                                       que je dais aussi signer les papiers avec eux.

                           FC :        Avec le quoi ? Le market quoi ?

                           MT :        [Panera] market.

                           FC .        C'est quoi 9a ?




    I MAITNr\/;1 :121 AB/2/FRM/~0931 Gl 2
                                                                      502~
                                                                                                                          p.78
19-11845-shl         Doc 24-11           Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                             Part V Pg 53 of 71




                                                                                                  CONFIDENTJEL

                       MT ;      [Panera]. Je vais voir les poissons et puis les fruits.

                       FC :      Ah d'accord. Et tu vas faire 9a aux Etats-Unis ?

                       MT :      Oui. [Inaudible] done ils doivent commencer [inaudible] done si je vais pas
                                 avec le rendez-vous pour signer, c'est pas bon.

                       FC :      Oui. mais quel jour tu vas avoir 9a ? Tu sais pas encore ?

                       MT :      C'ast pares que j'al rendez•vous avec eux aussi. Apres l'hopital, j'.ai rendez-
                                 vous avec eux aussi. Mais c'est pas le mardi que j'ai rendez-vous avec eux
                                 quand meme.

                       FC :      Tu sais pas encore quel jour tu as rendez-vous avec eux ?

                       MT :      Non je sais mais 9a - 9a va rne prendre du temps quoi. Paree que - je prefere
                                 que ce soit la semaine procl1aine qu'on se voil parce que -

                       FC :      Euh ouais. Ouais.

                       MT :      Its m'ont envoye des lettres sur ce riu'on doit faire done on doit faire
                                 beaucoup de choses.

                       FC :      Je comprends.

                       MT :      Apres ii faut faire !'installation - ii y un true la qu'ils installent, de la banque et
                                 puis beaucoup de trues. Et puis ou installer - c'est-a-dire des contrats quoi .
                                 Par exemple, des contrats avec la banque, des contrats pour payer la tele et
                                 puis avec fa banque, its veulent qu'ont disent ou on va mettre c;a et puis
                                 signer tout ;_;;a la.

                       FC :      D'accord, d'accord. Mais 9a tu le fais    ou ce projet la ?
                      MT :      .Je le fais a Jacksonville .•Je te i'avais dit.

                      FC :      Ah d'accord. D'accord, d'accord. Bah ecoute c'est bien 9a. C'est bien. El le
                                financement de 9a, tu as tout !rouve, c'est tout bon ?

                      MT :      Non mais je t'avais dit. Avec le peu que j'avais, j'ai di! je dois faire 9a. Je
                                t'avais dit, tu te rappelles, avec les poissons et puis les fruits ?

                      FC :      Oui, oui. C'est bien. Et bah ecoutes, si tu veux, autrernenl on peut repousser
                                a la fin de la semaine. Si tu veux je peux venir. Paree que nous on peut - une
                                fois qu'on se voit pendant une heure, une heure et demie au - 9a prend pas
                                plus que c;a. Apres. si tu veux, si j'arrive      a
                                                                              neuf heures le matin, je peux
                                prendre un taxi et puis je peux te retrouver quelque part en ville comme 9a,
                                                    a
                                9a t'evite de venir l'aeroport si tu veux.

                      MT :      Oui rnais pendant que tu es la, quand tu es en reunion, vous etes concentres.
                                Tout le monde se concenlre parce que si tu ne te concentres pas, le true
                                [inaudible], c'est fini quoi. Paree que meme avec les gens la [inaudible] ils
                                vont venir, on va s'asseoir, ils vont cuisiner et ils vont voir [inaudible]. Done ii
                                demande a ce que je sois la qlioi. Et tout le monde mange [inaudible puis
                                coupure de la ligneJ.

  Oh04m38s            FIN DE L'ENREGISTREMENT




  TNNTNA/332108121FRMioG931 92 :c:
                                                        503' 1
                                                                                                              p.79
19-11845-shl           Doc 24-11              Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                                  Part V Pg 54 of 71




                                                                                                      CONFIDENTIEL



                       ENREGISTREMENT D'UN APPEL TELEPHONIQUE DU 16 MARS 2013

   Retranscription d'un enregistrement d'un appel telephonique entre Frederic Cilins ("FC") et Mamaciie
   Toure ("MT").




   REFERENCES :

               Dossier: 3.16.2013 Call 2 / Device 1

               Fichier: 8_0ut_rnama1634_03-16-2013_051039PM.wav



   OhOOmOs                 DEBUT OE L'ENREGISTREMENT

                          FC :        Allo?

                          MT :        Allo oui.

                          FC :        Oui bah je sais pas, ya marchait pas le telephone .

                          MT ·        Oui j'avais pas de [inaudible] .

                          FC :        Oui, ecoute, je sais pas. Tu fais com me tu peux. Moi ce qu'il y a c'est que je
                                      peux pas rester plus lard que mardi parce que j'ai des choses - j'ai des
                                      rendez-vous qui sonl pris apres en Europe et je dais absolument rentrer .
                                      Done, si tu veux , Je peux venir samedi, dimanche, j'en sais rien moi. Comrne
                                      tu veux. Moi ecoutes je peux pas te dire mieux . Je suis libre taus les jours.
                                      C'est toi qui choisis le jour qui te convient, d'accord ? Alla ?

                          MT .        Tu veux que rnoi je te dise ce qui va m'arranger. Ce qui n,'arrange c'est ce
                                      que je te dis.

                          FC :        AJors <1uel jour ? Le lundi alors   ? La semaine prochaine, le lune.Ji ?

                          MT :        Je peux pas te dire le lundi exactement. Laisse-moi regarder man rendez-
                                      vous avez la fllle qui m'alde et je vais te rappeler. La semaine prochaine.

                          FC :        Ok. Ah situ me rappelles la semaine prochaine, c'esl trop tard hein parce que
                                      rnoi Je te dis - mardi, rnardi soir, je suis dans l'avion, je peux pas le changer
                                      9a.

                          MT :        Pourquoi je te dis 9a ? C 'est rJO    a mes rendez-vous . C'est ce que je t'ai    dit
                                                  a
                                      C'est dO mes rendez-vous .

                          FC :        Je comprends . Oui, vas-y.

                          MT :        Si je suis pas aux rendez-vous. ici c'est pas comme en Guinee . Si tu n'es pas
                                                                             a
                                      au rendez-vous, tout vase mellre perdre.

                          FC :        Oui, oui, oui, je comprends ce que tu veux dire. Mais apres si tu veux, meme
                                      si tu as ton re ndez-vous et tout 9a, tu peux t'echapper une heure . Si je viens -
                                      je viens te voir, pendant une heure on peul parler quand meme, c'est pas
                                      grnve Non?


   I N/\ffN/1/332188/:.!/FHM/•16931!)2 I
                                                             5047
                                                                                                                 p.80
19-11845-shl            Doc 24-11             Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                                  Part V Pg 55 of 71




                                                                                                    CONFIDENTI EL

                          MT :          Comment je vais m'echapper du rendez-vous ? Je peux pas m'echapper.
                                        Comment je vais m'echapper. Non.

                          FC :          Non mais je veux dire - c'est pas t'echapper. Je veux dire, si tu es la-bas 3
                                        Jacksonville, je viens !e voir pour une heure. Meme si tu as des choses         a
                                        faire, tu peux te fiberer une heure quand meme. C'est 9a que je te dis. Tu
                                        comprends?

                          MT :          C'est ce que je te disais. Tu es venu me voir ou tu n'es pas venu me volr
                                        Frederic? Disons la verite. Tu es venue me trouvee. j'etals [inaudible].

                          FC :      Non mais je te - ce que je dis Mamadie. Ecoute bien. Mai ce que je dis
                                    simplement. je dis d'accord tu as plein de rendez-vous et tout i;:a. Mais tu
                                    peux pas me dire que dans loute une semaine de temps, tu peux pas
                                    m'accorder une heure s1 je viens te voir. Tu me dis n'importe quel jour, de
                                                   a
                                    telle heure telle heure et moi je m'organise pour venir. Je te dis pas de te
                                    deplacer, je te dis pas quoique ce soit. Je te dis simplement une heure - tu
                                    restes une heure disponible quelque part et tu me dis : "Tel jour, tu peux le
                                    liberer une heure ?" et moi je me deplace et je viens te voir. Dans une
                                                                        a
                                    semaine entiere, tu peux arriver trouver une heure ou je peux venir te voir
                                    ou tu es meme si tu viens pas           a
                                                                           l'aeroport meme si pas tout 9a. Tu
                                    comprends?

                         MT :       Frederic, si je te dis j'ai des rendez-vous, tu dais me croire. C'est comme toi
                                    quand tu as des rendez-vous tu peux pas - [inaudible]. Quand tu as un
                                    rendez-vous, est-ce que tu as l'habitude de dire - quelqu'un peut venir te dire
                                    [inaudible). lls vont me prendre pour quelqu'un qui n'est pas responsable .

                         FC :       Non mais tu as raison . Bien sur tu as raison. Mais je te dis, tu es pas - ii y a
                                    24 hcures dans la journee et ii y a sept jours dans une samaine. Tu es pas
                                    toute la journee en rendez-vous. II y a bien une heure     ou tu peux etre fibre
                                    pour qu'on pulsse se parler. Tu tu d'accord ? C'est 9a que je dis.

                         MT :       Tu peux comprendre que j'ai des reunions, je vais etre fatiguee, j'ai l'enfanl.
                                    C'esl pas facile. II faut qu'on pense a moi. II y a pas quelqu'un qui va
                                    s'occuper de mon enfanl.

                         FC :       Bon ecoule, tu sais. II n'y a pas de problems. Moi je te laisse faire corrnne tu
                                    fais comme tu veux. Moi Mamadie je vais le dire, je vais pas me meltre          a
                                    genoux.

                        MT :       Meme ma soeur qui m'aide elle a son enfant qui est malade. [inaudible]. II a
                                   cinq mois. L'enfant est malade aujourd'hui.

                        FC :       Je comprends.

                        MT .       Chaque fois, l'enfanl tombe matade. Tu vois quoi ? Elle peul meme pas venir
                                   s'occuper de moi. Elle a deux enfants. II n'y a personne pour !'aider. Les
                                   rendez-vous, [inaudible]. c'est vrai des fois quand on sort le matin on rentre
                                   que la null.

                        FC :       Je comprends. Ecoute, moi je te laisse faire comme tu veux, comme tu peux.
                                   En tout cas, moi si tu veux, je pense que - le fail qu'on se voit je pense que
                                   c'est bien pour toi. Mol je vais pas me mettre - je peux pas te dire plus que
                                   9a. Je pense que c'est une bonne chose qu'on se voit. c'est une tres bonne
                                                                                       a                   a
                                   chose pour toi parce qu'il ya des bonnes choses faire par rapport tout ce
                                   que je t'avais dit. Maintenant, sl tu peux, tu peux, si tu peux pas, tu peux pas .




  TNA/TN.AJ3:l2108/2/FRMirlti9319~ .2
                                                            505
                                                                                                            p.81
19-11845-shl          Doc 24-11             Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                                Part V Pg 56 of 71




                                                                                                 CONFIDENTIEI,

                                  Qu'est-ce que tu veux ? Je peux pas te dire plus que c;:a. Je vais pas me
                                            a
                                  metlre genoux pour le dire -

                        MT :      Je t'ai pas dit de te rnettre     a
                                                                    genoux. La raison pour laquelle je te dis
                                  [inaudible]. Je peux pas faire passer les gens qui veulent m'aider quand
                                  meme ici. lls font 9a pour moi comme 9a. Je les paie pas

                        FC :       Tu sais que moi aussi - la raison pour te voir c'est aussi pour t'aider. Tu le
                                   sais c;:a. Et c;:a represente quand meme pas mal d'argent qui peut arriver
                                   comme c;:a. Maintenant, comme je te dis, c'est pas une histoire de semaine -

                                   [Inaudible - FC et MT parlent en meme temps]

                                   Mai je suis la jusqu'au - je te dis je pars le mardi 26 au soir. Si on arrive sea
                                   voir avant. c'est bien. Si 9a n'arrive pas, qu'est-ce que je peux faire ? Je sais
                                   pas quoi te dire.

                        MT :       C'est les rendez-vous qui ont fait c;:a. C'est la secrelaire [inaudible]_ Tout le
                                   monde veLJt faire son boulot. [Inaudible] Maintenant, qu'est-ce que vous me
                                                                               a
                                   donnez comme c;:a ? Combien vous avez me donner ?

                        FC :       Non mais c'est pas combien vous avez            a
                                                                                   me donner. On s'etait parle la
                                   derniere fois. Tu m'as dit : "Sur un, est-ce que tu peux avoir une partie avant
                                   ?" La reponse elle est oui. Et quand - je voudrais qu'on se voit et qu'on parle
                                   de tout qa, c'est tout. Tu comprends ? Tu m'avais dit : "Est-ce que tu peux
                                   avoir deux, trois - est-ce que tu peux faire quelque chose avant et le reste on
                                   fait comme tu as dit ?" Done Je t'ai dit oui. Maintenant, ii faut qu'on se voit. On
                                   peut pas faire 9a par telephone, c'est impossible. Done euh si tu peux, tu
                                   peux. Si tu peux pas, tu peux pas. Mo\ je sais pas quoi te dire. En tout cas
                                   moi je peux pas - mon probleme c'est que mon depart du 26, je peux pas le
                                   changer. Malheureusement, je peux vraiment pas le changer parce qu'on
                                   in'attend en Europe et je dais absolument rentrer en Europe. Je peux pas
                                   changer. Done moi je peux etre libre le matin, l'apres-midi, la nuit, le jour,
                                   quand tu veux.

                        MT :       [Inaudible]

                        FC :       J'ai pas cornpris ce que tu as -

                        MT :       ,Je dis je suis sincere, tu vas pas me laisser dans la boue et puls tu vas
                                   [inaudible].

                        FC ;       Non, non, c'est pas que le rendez-vous est plus hnportanl. C'est que le
                                   probleme qu·y a c'est que j'ai je dois absolument absolument rentrer le 26.
                                   J'ai des choses avec ma famille, je peux pas changer <;a. C'esl pa~ pour aller
                                   me prornener ou pour aller faire quoique ce soit. Et en plus, ii y a les fetes de
                                   Paques qui arrivent, j'ai de la famille d'lta!ie, j'ai plein de choses cornme 9a. Si
                                   je rentre pas le 26, 9a va etre un gros probleme pour moi. Done je te dis,
                                   entre maintenanl ou je te parle et le 26,           a  cl,aque minute, tu me dis :
                                                                a                                      a
                                   ''Frederic, tu viens tel )our 3h du malln'', je vais venir tel jour 3h du malin.
                                   Je suis libre lol1S les jours, lous les jours, meme lundi - je l'ai di! que j'avais
                                   des choses - meme ,;a je peux !es changer si c'est ban pour toi. Mais le
                                   probleme qu'y a c'est que je peux pas depasser le 26. c;a c'est sOr, sOr, je
                                   peux pas depasser le 26. Mais tout le reste du temps, je te dis, je suis libre
                                   24h/24, 7j/7 pour toi. Tu es la raison princlpale de ma venue et ]'al aucun
                                   probleme de me rendre libre pour 9a. Mais apres le 26, Je vals avoir
                                   beaucoup de mal, beaucoup beaucoup de mal. Et je suis merne pret venir      a
                                   et   arester cleux lours si tu veux  a  t'attendre la-bas. Le jour ou tu me dis :



   TNAJTNll./332108/2/FRM/.16931')2 2
                                                           506)
                                                                                                                p.82
19-11845-shl               Doc 24-11              Filed 06/21/19 Entered 06/21/19 15:57:11                          Exhibit 6 -
                                                      Part V Pg 57 of 71




                                                                                                             CONFTDENTJEL

                                           "Ecoute, viens le lundi et tu repars le mardi", je peux meme passer une nuit
                                           la-bas. J'ai aucun probleme avec ~a parce que je pense que c'est tres
                                           important qu'on se vort. Mais apres je peux pas, je t'assure - c'est pas que je
                                           veux pas, c'est que vraiment je peux pas depasser le 26 parce que je dois
                                           absolurnent rentrei. Voila.

                            MT :           Ok. ok. Je vais te rappeler, cornme je t'avais dit. je vais te rappeler la
                                           semaine prochaine. ( ... ) tu t'inquietes pour toi mais tu ne comprends pas.
                                           Done, de toute far,:on je vais te rappeler la semaine prochaine comme je t'ai
                                           di!.

                            FC :           Ok. Ecoute, la semaine prochaine, si tu me rappel1es le mardi, je serai - je te
                                           dit. mardi soir je serai dans l'avion hein, je pourrai pas changer 9a.

                            MT :           Frederic, tu dois m'aider. Je t'ai toujours dit de m'aider.

                            FC :           Mamadie, tu sais, "tu doi:, rn'aider''. Moi, je suis le premier   a t'aider.
                            MT :           Tu ne m'aides pas. Tu ne rn'aides pas. Tu ne m'aides pas. Quand je t'ai
                                           toujours dlt, quand j'ai des problemes, aides rnoi. C'est toi seul que je peux
                                           cornpter.

                            FC :           Mamadie, Mamadie, Mamadie ; ecoute-moi, ecoute-moi ecoute-moi bien
                                           ecoute-moi bien. La dernien; fois - tu sais rnoi Je suis pas un milliardaire - la
                                           derniere fois, quand je suis venu te voir, moi-meme, de man propre argent, je
                                           t'ai donne une enveloppe avec 5.000 dollars dedans. II y a beaucoup de gens
                                           qui viennent le voir et t'amenent 5.000 dollars taus les jours pour te voir ?
                                           T'as beaucoup de gens cornme <;a ? Tu sais, tu ne peux pas me dire que je
                                           ne t'aldes pas. C'est pas possible.

                           MT :        Quand je t'ai dit mardi, je suis malade et j'ai d'autres rendez-vous, tu dais pas
                                       le facher pour 9a.

                           FC :        Je me fache pas. Mai je me fache pas. Je te dis, je te dis, Je suis oblige de
                                       prendre en consideration toutes les choses. Mai, je te dis je viens ici pendant
                                       12 jours et j'avais informe Ceny en lui disant : "Ecoute, j'arrive le 14. Entre le
                                       14 et le 26, je suis libre taus les jours pour voir Mamadie." Tous les jours je
                                       suis libre. Done tu peux pas me dire que je fais pas d'efforts. Je viens, je reste
                                       12 jours ici, je suis venu qLie pour toi Mamadie. Je suis venu que pour toi.
                                       N'importe quel Jour tu me dis de venir, je viens. Bien sOr J'ai pris d'autres
                                       rendez-vous mais je suis libre -

                           MT :        Quand je te dis mes rendez-vous, tu dois attendre [inaudible). Je ne suis pas
                                       une menteuse. Tu dois accepter t;a.

                           FC :        Je ne te dis pas que tu es une menteuse. Je dis simplement que sur une
                                       sernaine, tu peux pas me dire : "Frederic, ecoute, j'ai pas une heure pour
                                       parler avec toi." Tu peux pas me dire ~a. c'est pas possible. Sur une semaine,
                                       meme un President de la Republique ii va me recevoir pour me voir pour une
                                       heure s'il a envle de me voir.

                          MT :        Je peux pas le faire attendre dans un coin comme 9a. Je peux pas faire c,;:a.

                          FC ·        Moi, tu me fais altendre sans aucun problerne. Tu me dis: "Frederic, viens
                                      lundi, mardi, tu viens mardi, mercredi, tu viens le jour que tu veux" et je viens
                                      et je t'attends dans un hotel et ]'attends que tu sois disponible. II n'y a aucun
                                                                 a
                                      probleme, Je suis pret faire ga.




  TNA!TNA/3321 t1Bi2iFRM/,jiif.i3 i 92 l
                                                                 501'11
                                                                                                                          p.83
19-11845-shl         Doc 24-11            Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                              Part V Pg 58 of 71




                                                                                                  CONFlDENTJRL

                         MT :      Frederic, je te dis des fois quand on sort le matin, meme le manger, il faut
                                   que je m'arrete chez McDonald's ou quelque chose com me 9a pour acheter          a
                                   manger. Je n'ai meme pas le temps de manger tellement [inaudible]. Tu peux
                                   merne pas comprendre. Paree que c'est pas ton boulot [inaudible]. Tu peux
                                   pas comprendre. C'est trap charge, trop trop charge. Des fois la reunion, vous
                                   pouvez rester la-bas la nuit. Tu peux pas comprendre. [inaudible] Mais meme
                                   quand je vous dis, toi tu peux pas comprendre parce que tu n'as jamais fait,
                                   c'est pas ton boulot.

                         FC :      Je sais pas. Je sais pas mais, ecoute, je sais pas. Essayes de - je sais pas -
                                   regarde 9a tranquillement et si tu veux on s'appelle la semaine prochaine et
                                   tu me dis. Mai, toute la semaine prochaine je - tu regardes ga la semaine
                                   prochaine mais tu ne peux pas m'appeler la semaine d'apres encore. Paree
                                   que tout la semaine prochaine je suls libre mais apres ga va pas.

                         MT :      Ok. Je vais donner   a manger a.   Comme on dit. la semaine prochaine je vais
                                   t'appeler.

                         FC :      D'accord super. La semaine prochaine tu m'appelles - voila, la semaine
                                   µrochaine, tu m'appelles quand tu veux. Je su1s disponible. pret a venir. Mais
                                   c'est pas ce mardi-la hein que je m'en vais, c'esl celui d'apres. Toute la
                                   semaine prochaine je suis llbre t1ein. D'accord ?

                         Mr :      Je te dis que je vais t'appeler.

                         FC        1/oila super. Ok 7 Mais apres je te dis, toute la semaine prochaine je suis
                                   completement libre pour toi. Tu m'appelles quand tu veux.

                         MT:       01<.

                         FC :      D'accord ?

                         MT:       Oui.

                         FC :      Allez, 9a marche. Bon, en tout cas, je vais que tu as des projets. C'est bien.
                                   C'est bien. <;a c'est une bonne chose. Et en meme temps, si tu veux, 9a
                                   pourra te servir ces choses-la done c'est bien.

                         MT :      Ok .

                         FC :      Ok?

                         MT :      Oui,

                         FC :       Allez, 9a marche. Ok, allez j'attends ton appel. Merci   a toi. Merci.
                         MT:       Oui.

                         FC :      Merci. Ciao ciao.

    Oh14m33s             FIN DE L'ENREGISTREMENT




    TNA/TNA/33?.188/,'/fRM/4693192.?.
                                                          5081
                                                                                                              p.84
19-11845-shl             Doc 24-11               Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                                     Part V Pg 59 of 71




                                                                                                     CONFIDENTIEL



                         ENREGISTREMENT D'UN APPEL TELEPHONIQUE DU 20 MARS 2013

    Retranscription d'un enregistrement d'un appei te!ephonique entre Fredeiic Cilins ("FC") et Marnadie
    Toure ("MT"}.



    REFERENCES:

                Dossier: 3.20.2013 Call 3

                Fichler : Out_mama1634_03-20-2013_070750PM.wav



    OhOOmOs                DEBUT DE L'ENREGISTREMENT

                           FC:           Alio?

                           MT :          Allo Frederic bonsoir.

                          FC :           Comment vas-tu Mamadie ?

                          MT:            c;a va un peu et vous?

                          FC:            Qa va bien ? Oui, c;:a va. <;a va, c;:a va. lei i! ya un peu de p!uie 1a, depuis
                                         deux jours la mais c;:a va. Et chez toi ? c;::a pleut aussi non ?

                          MT :           <;a va un peu oui.

                          FC :       Alors dis-moi, qu'est-ce qu'on falt ?

                          MT :       Moi, je prefereral qu'on se rencontre le lundi.

                          FC :       Lundi ? Ok, c'est bon. Ok, si tu me dis lundl, je m'organise poUi lundi. Je vais
                                     voir, je dois avoir les memes horaires que je t'avais dit. Je dois avoir un vol le
                                     matin et ensuite on a de neuf heures du matln jusqu'a trois heures de l'apres-
                                     mldi quoi.

  1m05s                   MT :       J'aimerals que, arrivee la-bas, que tout soit en ordre quoi. [Inaudible]

                          FC:        Euh, c'est-a-dire ?

                         MT :        C'est-a-dire .. .

                         FC :        Arriver euh .. .

                         MT :        De ce qu'on a parle, la ce [inaudible] c'est-a-dire, je sais pas si vous me
                                     comprenez, c'est-a-dire Beny avail demande ...

                         FC :       Oul, de fa ire avec !es documents tout 9a ? Mais euh r;a c'est bon ·OU pas
                                    parce que depuis on en a jamais reparle. Done comme je peux pas en parfer
                                    par telephone, de Lollie far;on pour le lundi j'aurai pas toul qui sera pr6! 11ein.
                                    C'est impossible. Faut que Je vole ensuite avec l'avocat et avec tout 9a. Done
                                    moi c'est surtoul polir le voir et pour qu'on parle de tout 9a. Pour qu'on voit



  f NA/f NAJ332108/21FRM/4!l9;J 192.::
                                                              5092
                                                                                                                p.85
19-11845-shl       Doc 24-11           Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                           Part V Pg 60 of 71




                                                                                               CONFIDENTIEL

                                exacternent comment on le fail et comment c'est parce que, la derniere fois,
                                quand on a voulu rnettre tout en place, tu m'as dit "de toute fa9on on peut
                                pas le faire maintenant parce que j'ai pas les documents avec moi et voila et
                                voila". Done je savais pas s'il fallait aller faire 9a, dans quel endroit, dans quel
                                pays et tout 9a. Done euh, moi c'est pour Ga que je veux venir te voir. Pour
                                qu'on regarde tres precisement ce qu'on fait et comment on le fait et ensuite
                                ii faudra que, a partir du moment ou on se met d'accord sur ce qu'on fait et
                                comment on le Fait, ii faut que je revienne pour qu'on le fasse, on le fasse
                                comme ii faut quoi. Tu comprends?

                       MT :     Frederic, est ce que Beny tient     a
                                                                ce que vous me rencontrez et que ii est
                                d'accord ace que vous me donnez cette somme?

                       FC :     Bien sur. Bien sGr, bien sur. Non mais moi ce qui est, ce qui est. ce qui est
                                important c'est qu'on se voit et qu'on se parle et qu'on voit exactement ce ... tu
                                sais, tu as disparu d'un coup, on s'est plus parle. on a plus rien fait ici et la.
                                C'est important qu'on se voit, qu'on se parle et qu'on s'entende sur ce qu'on
                                va faire. C'est c;:a, c'est juste c;:a qui est important. Apres, une fois qu'on se
                                voit et qu'on se parle, on va pas parler de tout ,;a par telephone.

                       MT ·     Je sais mais j'avance seulement parce que je veux pas aller, rne deplacer,
                                                a
                                aller vous volr l'aeroport, j'ai l'enfant vous voyez et que vous me dites que
                                Beny n'est pas d'accord.

                       FC :     Non non mais je te dis pas que je suis pas d'accord . Je le dis si tu veux, j'ai
                                suffisamment de temps pour prendre un taxi et qu'on se retrouve quelque
                                                                                 a
                                part en ville si tu veux pas perdre du temps bouger. Si tu es occupee avec
                                la petite. Tu me dis simplernent ot'i tu veux qu'on se retrouve et on se
                                retrouve la 0(1 tu veux. Si c;a te fait gagner du temps, moi ii y a aucun
                                problerne.

                       MT .     C'est c;:a mais si on voit seulement c'est pour parler el que c;:a ne vient pas de
                                Beny tu vois c'est c'est fatiguant. Moi en ce moment je vais etre fatiguee.

                       FC :     Ecoutes - non non tu vas pas me fatiguer et Je veux pas parler de tout 9a au
                                telephone. Mol Je le dis tolil slmplement je veux pas parler de tout 9a au
                                telephone. c'est. .. ni de quoi que ce soil. Je veux simplement qu'on se voit el
                                qu'on se parle mais pas au telephone.

                      MT :      Ok. Ok.

                      FC ·      Ok ? Done comme 9u on s'explique. exactement ce qu'il y a, la situation.
                                qu'est-ce qu'on fail. qu'est-ce qu'on fait pas el puis de la, quand on se quitte,
                                je mets lout Qa en place com me ii faut. Ok ?

                      MT :      Ok .

                      FC :      Voila, done moi je te dis je vals regarder la encore les horaires d'avion. Lundi,
                                                                                                             a
                                je peux venlr et tu me dis simplement - done, moi si tu veux, si j'arrlve neuf
                                heures    a l'aeroport, je peux, je peux prendre un taxi et le retrouver      a
                                                                                                              dix
                                heures ou tu veux. A dix heures, dix heures et demle. Je te retrouve ou tu
                                veux. Tu me donnes simplement l'adresse de ou tu veux qu'on se retrouve,
                                comme 9a tu n'as pas besoln de venir jusqu'a l'aeroport et puis • el puls
                                                                                                     a
                                apres, quand on a ter111ine, o n se bait un true, apres je repars l'aeroporl et
                                puis voila.

                      MT :      Ole




    I NNTNA/332188/2/FRMM693Hl2.l
                                                        510 ·~
                                                                                                             p.86
19-11845-shl          Doc 24-11             Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                                Part V Pg 61 of 71




                                                                                                 CONFIDENTIEL

                         FC :        C'est ban ?

                         MT :        Oui, oui.

                         FC :        Ok, 9a marche. Alors ecoute, je vais verifier tous les horaires des avions et je
                                     te rappelle demain malin ?

                        MT:          Ok.

                        FC :         En tout cas, Je peux prendre le billet pour lundi hein ?

                        MT:          Ok.

                        FC :         D'accord. Ok, 9a va. Allez, c;;a marche.

                        MT:          Oui.

                        FC:          Allez, bonne soiree. Je t'appelle demain.

                        MT :         Ok. [inaudible]

                        FC :         Bonne soiree. Bye bye. Merci. Bye.

   Oh05m32s             FIN DE L'ENREGISTREMENT




  TNA/fNA/J321B8/2/FRMi4t1931!l2 2
                                                          5114
                                                                                                           p.87
19-11845-shl         Doc 24-11            Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                              Part V Pg 62 of 71




                                                                                                  CONFIDENTIEL

                            ENREGISTREMENT D'UN RENDEZ-VOUS DU 25 MARS 2013

    Retranscription d'un enregistrement d'un rendez- vous entre Mamadie Toure ("MT") et Frederic Cilins
    ("FC").




    REFERENCES:

              Dossier: 3.25.2013 CW Meeting with Cllins

              Fichier: FBIJK_001.wav



    Ol100mOs             DEBUT OE L'ENREGISTREMENT

              Agent FBI :          Tt1is is special agent Angela Hill. It is March 25th 2013 at 8:41am . This is
                                   going to be a consensually monitored conversation between ... Names ?

                         MT:       Mamadie Toure.

                         AH :      And who's the target?

                         MT;       Frederic Cilins.

                                   [Inaudible jusqu'a Oh15m28s]

                         FC :       Alors la petite, comment Qa va ?

                         MT :       Ca va bien.

                         FC :      Tu as quelqu'un quite la garde    ?


                         FC :       D'accord. Alers qu'est-ce que c'est ton projet de fruits et de legumes 7

                         MT :      Quoi?

                         FC :      Ton projet ? C'est quoi ? Tu es en train de faire quoi ?

                         MT :      lei?

                         FC ·.     Oui.

                         MT :      Je suis en train de faire un restaurant et puis les fruits, vendre les fruits.

                         FC :      Fruits et legumes ?

                        MT :       Oui. Tout ce qui est banane, tout ce qui est tomate (Inaudible].

                         FC :      D'accord.

                         MT :      Je veux aussi vendre euh - faire un restaurant     ou ii ya [inaudible].
                        FC ·       Et les fruits tout Qa, tu vas vendre au detail au public ou en gros - comment tu
                                   vends - com me un magasin quoi?




   TNArrNA/3321 88/2/FRM/.16931 92 .2
                                                           5125
                                                                                                                p.88
19-11845-shl            Doc 24-11              Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                                   Part V Pg 63 of 71




                                                                                                        CONFIDENTIEL

                          MT :          Comme 9a.

                          FC :          Comme un magasin. Ok.

                          MT:           Comme 9a    la. Tout !e monde vient au magasln.
                          FC :          Oui oui oui. Et c'est une chaTne ? Comme ii y a les fresh market. C'est une
                                                                     a
                                        cha1ne ou c'est un magasin toi ?

                          MT :          Mei c'est un magasin que j'ai pris en location.

                          FC :          D'accord. C'est bien. C'est bien.

                          MT :          Deux magasins en location. Un c'est pour les fruits et les poissons. Et un
                                        c'est pour -

                          FC :          Les polssons aussi ?

                          MT :          Qui. Paree qu'ici les poissons 9a marche beaucoup.

                          FC :          C'est bien. Tu as eu l'rdee - 9a, com me 9a ?

                          MT:           [inaudible] on a fail des recherches avec des amis. On a lrouve que - les
                                        fruits 9a marche. Tout ce qui peut marcher, rnerne si c'est les bonbons, ii faut
                                        vendre.

                          FC:           C'est bien. C'est blen. Ben ecoute c'est une bonne chose.

                          MT:           [inaudible] ici 9a marche

                          FC :          Ouais bien sOr. Et tu fais 9a toute seule ?

                         MT:        Non j'ai quelqu'un qui m'aide. J'ai quelqu'un qui m'aide. Y a ... Les gens qui
                                    sont la, quand ils veulent faire du business ils vont le chercher [inaudible].

                         FC:        Ifs t'aldent a flnancer ou tis t'aident   a, a tenir le magasin,   avec des employes,
                                    et tout 9a?

                         MT:        II !'aide comment faire, en ce qui concerne les employes. [Inaudible]

                         FC:        D'accord, d'accord. Paree que toi ici tu as, tu as le droit de, de, de liavaillei,
                                    tu as le droit de tout <;a ? T'as quol ? Une green card, une carte verte ?
                                    Qu'est-ce que tu as ?

                         MT:        Non non, j'ai pas une carte verte.

                         FC:        C'est un visa d'investisseur, alors c'est comment ?

                         MT:        Non non. C'est un visa simple que on m'a donne.

                         FC:        Simple?

                         MT:        Oui.

                        FC:        Mais t'as quand merne le droil de travailler?

                        MT:        De travailler?



  TNAfTNN1:'.21Rl.l/;1/FRM/46931!J2.2
                                                             Sl]fl
                                                                                                                 p.89
19-11845-shl         Doc 24-11           Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                             Part V Pg 64 of 71




                                                                                                 CONFIDENTIEL

                        FC:       Non parce que normalement ici c'est pas facile tu sais quand tu veux
                                  travailler .

                        MT:        Non tu peux faire, tu dois appliquer. Tu peux faire apres tu vois.

                        FC:        Paree que toi tu peux rester indefinimenl lei ? Tu as, tu as, tu vas travailler six
                                   mois, et apres tu dais sortir ou tu peux rester tout le temps ?

                        MT:        Maintenant    la moi je veux appliquer quoi. Je veux appliquer ici.

                        FC:        Appliquer i;:a veut dire quoi ? Faire !'application de ...

                        MT:        Apres que le magasin est la, que tout est en place, je veux

                        FC:        Ouais parce que tu sais, ii y a des avocats qui sont specialises dans 9a. La
                                   Juste la personne que j'avais la au telephone, c'est quelqu'un qui fail 9a et
                                   [inaudible] avec un avocat qui fait le visa. Alors, je me rappelle plus comment
                                   9a s'appelle. C'est un visa pour les investisseurs. Par exemple, toi tu investis
                                   dans un magasin, des choses comme c;:a. Tu crees un travail. Eh ben tu as le
                                   droil d'avoir un visa pour 5 ans. ou 3 ans ou 5 ans, ou, ou un true comme 9a.
                                   Et, et tu fais ton affaire quoi, tu fais ton business. C'est bien.

                                   Alorn qu'es-ce qu'il s'est passe dans la tete de Mamadie qu'elle       c1 disparu   ?
                                   Tu sais j'al eu Ahmed au telephone, Ahmed au telephone.

                         MT:       Attends moi j'etais fachee Frederic. J'etais fachee.

                         FC:       Fachee? Pourquoi?

                         MT:       J'etais fachee.

                         FC:        Pourquoi ?

                         MT:        J'etais fachee parce que le fait que vous m'avez dit la derniere fois que euh,
                                    euh, ils disent qu'ils peuvent pas d'abord et vous allez reflechir. <;a m'a, 9a
                                    m'a, c;a m'a, j'etais choquee mol. J'etais choquee. Le fail que vous avez dit
                                    peut-fHre qu'ils vont accepter de m'aider ou bien its vont pas accepter de
                                    m'aider.

                         FC:        C'est pas une histoire d'accepter de m'aider. Je t'ai dit, je l'ai dit laisses-rnoi
                                    voir. Tu as merne pas attendu la reponse. On s'est parle le dimanche, ou le;
                                    ou le samedi tu m'as telephone le samedi. Je t'ai dlt on se reparle lundi et de
                                    la. plus rien plus personne.
                         MT:        J'en avais marre de tout 9a. J'en avais marre. J'en ai marre de tout ~a.

    Oh20m30s             FC:        Tu safs moi aussi j'en ai marre. Mais que, qu'est-ce qu'on peut faire ? Moi tu
                                    crois pas que j'en ai marre moi ? Je ne peux plus entendre parler de cette
                                    affaire mol, je peux plus entendre parler de cette affaire, j'en ai ras-le-bol
                                    mais tu peux meme pas t'imaginer, mais est-ce qu'on a le choix ? On a pas le
                                    choix. A cause de eel imbecile de gars la, qui est la, qui emmerde tout le
                                    monde, qui rend toutes les choses compliquees, on est la, qu'est-ce que tu
                                    veux que je te dise ? Qu'est-ce que tu veux que je te dise ?

                         MT :       Quel gars ?

                         FC :       Le . le ... le .. Alpha, quel gars ?A cause de lui on est comme c;:a, si c'etait pas
                                    lui lu sais on discuterail meme plus de ces histoires la et a cause de c;:a,



    TNA/TMA/3'.l218/J/21FRMMtifl3192 2
                                                            514' 7
                                                                                                                p.90
19-11845-shl   Doc 24-11      Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 6 -
                                  Part V Pg 65 of 71




                                                                                        CONFJDENTIEJ ,

                        pardon de le dire comme c;;a, on est, on est dans la merde avec ce gars la. Tu
                        sais, c'est une histoire de fou. Mai, je deviens dingue par ce que tout le
                        monde en a marre, tout le monde est enerve, tout le monde depense de
                                  a
                        !'argent cause de iul pour rien, parce que ca coOte de !'argent tout le temps
                       cette histoire la, a tout le monde, a tout le rnonde pour rien . Tu sais c;:a
                       devient une horreur ce deal la et en plus on sait meme pas ou ii veut a!ler.
                        La, ii a fait - ils ont fait - une reunion, encore une reunion mais c'est ridicule,
                                           a
                        ils sont venus la reunion, les gens de ... de ... de .. . Alpha, en disant "bon,
                       alors qu'est ce que vous avez a propose ?" Qu'esl-ce que vous avez                   a
                        proposer quoi ? C'est vous qui ne voulez pas que l'on travai!le, qui veulent
                       pas que l'on reste, qu'est-ce que vous voulez qu'on vous dise ? Dites-nous
                       ce que vous voulez ? Mais personne sais ce qu'il veut. Personne ne sail ce
                       qu'il veut. Meme ses amis proches, je vais te dire moi je parle avec ses amis
                       proches, qui sont avec lui depuis 20 ans. 25 ans, 30 ans, qui le connaissenl
                       tres tres Ires Ires bien, ils sont fatigues, ils ne comprennent merne plus ce
                       qu'ils veulent - ce qu'il veut - et ils en ont marre. Mais est-ce que quelqu'un a
                       le choix ? II n'y a que lui qui a la cle du probleme alors tu sais. La i! parait qu'it
                       est tres malade, ii a son cancer, ii a des choses comme 9a. Tu sais les gens
                       en ont tellernent marre, ils souhaitent juste qu'il s'en aille, que c'est fint, et
                       voila.

   Oh22m41s            Alers la derniere fois si tu veux, je peux pas te dire - moi tu sais, Mamadie,
                       moi quand je le dis quelque chose c'est que c'est comme 9a. Si je te dis,
                       c'est que c'est comme c;,a. Quand j'avais besoin de 24h, 48h pour pouvoir te
                       donner une reponse claire [Inaudible]

               MT:     [inaudible] Les autres, ils m'ont trop faliguee. [Inaudible] Done je me disais
                       [inaudible].

                                       a
                      Mais i;;a sert quoi de disparai!re comme 9a ? Est-ce que si on par!e pas on
                      trouve des solutions ?

                      T'aurais pu me dire Frederic, je suls fachee, je suis enervee, n'irnporte quoi.
                      Tu rn'avais deja dit i;:a. Mais qu'est-ce que ? Bon, enfin, le passe c'est le
                      passe. Tu sals, moi, la chose qu'il ya c'est que moi je te dit tout.

                      Quand je te dis quelque chose, je te dis le bon, je te dis le mauvais. Tu sals,
                      je te mens pas. Je joue pas avec toi. Je te dis exaclement la verite de tm,t ce
                      qu'il se passe. Eh ... Voila. C'est comme c;;a, qu'est-ce que tu veux que je te
                      dlse?

                      Tu sais, lout le rnonde ... lu sais, je vais te dire ... Tu n'as pas eu Ahmed
                      depuis longtemps au telephone parce que ... II s'est fail beaucoup de souci. II
                      s'est fall beaucoup de soucl. Je ne sais ce qu'JI s'est passe chez toi pour
                              a
                      arriver decider 9a. A moins qu'II a m'a raconte des hlstoires et qu'il savail
                      exactement      ou
                                       tu etais ou quoi mais en tout cas moi je l'ai eu au telephone. II
                      m'a dit : "Ecoute Fred" ... En tout cas ii sait. .. je l'ai eu au telephone - ii est en
                      Gulnee - parce qu'il doit avoir des nouvelles. Je lui dit : "Ecoute on va se
                      parler, on va se voir la semaine prochaine". II me dit : "En tout cas tu lui diras
                      bien qu'on fait pas <;:a".

               MT:    [Inaudible] Moi j'ai pas dejeune avant de venir.

               FC:    Ah! Tu veux un . Je t'ai pas propose parce que je savais pas. Tu veux un .

               MT :   Je veux pas sucre.

                      [Inaudible1




                                               51~
                                                                                                    p.91
19-11845-shl         Doc 24-11          Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                            Part V Pg 66 of 71




                                                                                              CONFIDENTIEL

  Oh28m15s            MT:       C'est pas sucre parce que tu me disais la derniere fois que tu n'aimais pas le
                                sucre.

                      FC :      Non j'aime pas trap sucre moi. Si c'est un peu sucre mais pas - je prefere le
                                sale au sucre mais ban le matin des fois [inaudible].

                      MT:       C'est le visa qua j'al.

                      FC:       Jusqu'au 27 aoOt 2013 ?

                      MT:       Mais je peux encore prolonger si je veux. Je peux prolonger            a six   mois
                                encore.

                      FC:       C'est bon?

                      MT:        Paree que la derniere fois.

   Oh29m01s            FC :     Tu avais garde le passeport diplomatique ?

                       MT :      Oui.

                                 [Inaudible]

                       FC        C'est bon ? Tu avais garde le passeport diplomatique ?

                       MT:       Ouais. Ouais.

                       FC :      Je pensais qu'ils te l'avaienl enleve.

                       MT :      Non. [Inaudible] done aujourd'hui j'ai peur. Est-ce que c'est vrai qu'ils vont
                                 reellement me punir, Frederic, quand je parle. Si, c'esl-a-dire la societe
                                 BSGR ne dit pas allez voir Mamadie. vous pouvez pas vous-meme decider
                                 de m'aider. Vous pouvez pas.

                                 [Inaudible]

                       FC:       Ouah ! Qu'est-ce qu'elle a grandi !

                                 [Inaudible]

   Oh31rn00s           FC:       On va faire ce que l'on a dit l'autre fois, tu vas recuperer trois cent [inaudible],
                                 tu vas recuperer trois cent tout de suite et le reste on va le mettre quelque
                                 part. Au mains qa deja, c'est pris tout de suite et qa qa n'a rien a voir avec ce
                                 que tu auras quand ce sera termine, 9a sera quelque chose en plus comme
                                 je te l'avais dit. C'est que des avantages.

                       MT:       Trois cent?

                       FC:       Trois cent rnille .

                       MT:       OK.

                       FC:       Au mains c;:a te perme\tra peut-etre de faire ton restaurant ou faire des
                                 investissements. [Silence]

                                 Ca va permettre de faire de faire euh . des investissements. Comment ca
                                                                     a
                                 s'appelle ? Ces histoires d'ecole Conakry ? Qu'est-ce que tu as fais ? Tu
                                 rien pu faire
                                                                                                                  as

   TWVTNA/3321B8/21FRM!.lfi'l3102.2                       516)
                                                                                                               p.92
19-11845-shl             Doc 24-11            Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                                  Part V Pg 67 of 71




                                                                                                CONFIDENTIEI,

                        MT:        C'est la [Inaudible]

 Oh32m32s               FC .       Done, on va faire 9a ? Ok ?

                        MT :       On va faire 9a.

                        FC :       Euh ... II faut que je revienne. Euhrnm ... II faut qu'on detruise ces papiers el
                                   en meme temps on met une partie chez l'avocat, une partie tu recuperes tout
                                   de suite, et voila.

                        MT .       J'ai pas compris.

                        FC :       Je reviens . On detruit ces papiers. Une partie de !'argent tu vas prenclre tout
                                   de suite, et une partie on va le lalsser bloque chez l'avocat euh le temps que
                                   l'on avail dit. Comme je t'avais dit la derniere fois.

                        MT:        [Inaudible]

                        FC:        Je t'avais dit ecoute. au depart je t'avais dit on prend un et on bloque un.
                                   Apres tu m'avais dit est-ce que sur ces uns-Ja tu peux avoir une partie tout de
                                   suite. Maintenant, je te dis, sur ces uns la. 300 tu vas recuperer tout de suite
                                   et le reste on va le laisser chez l'avocat.

                        MT:        Mais ... L'avocat, quel avocat? Je ne le connais pas.

                        FC :       Bell oui, mais nous on va trouver un avocat.

                        MT:        Tu n'as pas encore trouve?

                        FC:        C'est pas c;:a ? je pouvais pas le parier done je savais pas. On va irouver
                                   quelqu'un eul1... c;:a peut pas ~tre quelqu'un aux Etats-Unis, ii faut que je
                                   trouve quelqu'un en dehors des Etats-Unis, parce que c'est interdit, ici on a
                                   pas le droll de faire r;a.




                       MT :        Pourquoi   ?


                       FC :        Paree que c'esl     . c'est pas une bonne idee de le faire avec un avocat
                                   americain

                       MT :       La derniere fois c'etait avec Adam.

                       FC :       AcJarn, je ne veux plus en entendre parler de Adam. Adam ii a fail que des ..
                                  des, des, des conneries. Adam fl a pas ete bien Adam. J'etais tres en colere
                                  avec lui. Paree que tout ce qu'II a falt pour cette histoire de South Beach. II a
                                  pris.. . JI a pris beaucoup d'argent, de frais d'avocats. II a pris beaucoup
                                  d'argent de frais d'avocat. C'est pas du tout une bonne chose. Je suis alle
                                  voir un autre avocat mais malheureusement. .. lei on peut pas le faire.
                                  D'apres ce que m'a dlt l'avocat, avec la lei americaine, on peut pas faire un
                                                                        a
                                  true comme c;:a, ii faut qu'on le fasse l'exterieur des Etats-Unis. Mais Je vais
                                  bien regarder 9a. Mol je voulais deja que l'on se voit, et qu'on se parle et
                                  qu'on se comprenne bien. Une fois que l'on se comprend bien, dans les -
                                  rnaintenant rapidemenl, on va faire 9a et deja, tu auras deja un peu d'argent
                                  ce qui va te perrnettre de respirer. Paree que si. ..

                       MT :       Vous savez Ires bien j'ai peur des gens de BSG, vous le savez Ires bien Vu
                                  ce riu'ils m'ont fait .



 I NNI NN:J"21 f1il/21FHMMG93 I 92 2

                                                                                                            p.93
19-11845-shl             Doc 24-11                Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                                      Part V Pg 68 of 71




                                                                                                         CONFIDENTIEI.

                           FC :        Mais qu'est-ce que tu as comme probleme avec eux ?

                           MT :        Paree que BSGR me dit je vais te donner c;:a, c'est pas clair, c'est ce qui me
                                       fait peur et tu le sais. La derniere fois je t'avais dit 9a au telephone [inaudible]
                                       [ .. ] venu me voir, je t'avais dit r;:a situ te rappelles.

                           FC :        Tu me parles du passe mais je te parle de maintenant moi.           La t'as pas a faire
                                                            a
                                       avec BSGR, tu as faire avec Frederic et moi je suis la.

                           MT :        Oui mais si quand meme si Beny t'as envoye ici, c'etait pas ..

                           FC :                                            a
                                       Non mais, je te dis, lu n'as pas faire avec quelqu'un d'autre qu'avec moi. Je
                                       suis la, !'important c'est que i'on puisse se parler, que l'on puisse s'enlendre
                                       et qu'on puisse organiser les choses comme ii faut, c'est tout. Mais euhmm je
                                       te dis, je suis la. Je t'avais dit l'autre fois, je suis la, je m'occupe de ... de ... de
                                       ce true-la. Je te dis pas d'avoir confiance aveuglement, je demande rien de
                                       plus que de m'ecouter et qu'on se parle.

                           MT :         Je sciis.

                           FC           Mais voila. Je te demande rien de plus que c;:a.

  Oh36m56s                 MT :         Je veux dire. 9a vient de Beny j'ai confirme, mals les autres j'ai pas
  confiance.

                           FC ·         Ecoute-moi, je vais te dire, tu sais je me suis demande tellement de chose
                                        quand tu as disparu comme 9a, je me suis dit mais qu'est-ce qui se passe.
                                        Elle est quelque part... Tu sais j'avais tellement peur quand tu etais                  a
                                        Freetown, quand tu parlais avec ces gens la, qu'ils te fassent du mal, qu'ils
                                        te... j'en sais rien moi, qu'ils soienl venu te chercher ici, qu'ils t'aient
                                        embarquee la-bas, c;a ne m'etonne pas si r;a c'etait passe. Tout ce temps que
                                        Lu as disparu tu es toujours restee ici, tu es pas partie ?

                           MT :         Non non. J'etais   la. J'ai dit [inaudible] de mes projets. t;a n'a p:,1s ete facile.
                           FC :         Non mals je comprends que 9a n'a pas           ete facile   mais ce que je veux dire
                                        c'est que ...

                           MT :             (Inaudible]

  Oh37m44s                 FC :        .le t'assure J'ai eu tellement, franchement j'ai eu peur. Je me suis dit, ces
                                       gens qui te cherchaient, que je l'avais dlt de ne pas aller res voir la nuit, parce
                                                                                                    a
                                       qu'ils te metlent dans une voiture, qu'ils t'amenent Conakry, tu sais meme
                                       pas ce qui va t'arriver. je me suis dlt sf elle est partie quelque part en Afrique
                                       ou quo!. Tu sais l'Afrique c'esl' pas comme !es Etats-Unis. c'est dangereux.
                                                                                                     a
                                       c'est dangereux. lei. tu as ... bon .. !a police. La-bas, Freetown, je le dis. on
                                       le mets dans le coffre de la voilure, le malin tu le reveilles tu es quelque part
                                       a  Conakry hein. Tu sais c'est pas quelqu'un de genii! et quelqu'un en qul tu
                                       peux avoir confiance Alpha. tu te sais ? Tu le seiis. Done moi, quand tu avais
                                       ces gens qui venaient te voir sans arret, je me suis dit Ollah qu'est-ce qui
                                       s'est passer. Tu sais, parce que tu peux dispara1tre un jour, trois jours, une
                                       semalne mals tu as disparu longtemps. Tu as disparu longtemps. Done
                                       j'avais Ahmecl au telephone mais j'ai eu, apres, j'ai eu \on frere, Ceny, au
                                       telephone. Finalement aL1 bout d'un moment Ceny me dis : "Bon, ecoule" . .
                                       Voila, ii t'a fait passer des messages pour qu'on se parle mais c'<§tait. ..
                                       Enfin . Ecoute.




  TNAfTNA/332 18fl/2iFRM/'11l93 I SI:.• ,
                                                                  518
                                                                                                                          p.94
19-11845-shl    Doc 24-11         Filed 06/21/19 Entered 06/21/19 15:57:11                         Exhibit 6 -
                                      Part V Pg 69 of 71




                                                                                           CONFlDENTII~L

 Oh39m00s       MT :    Tu sais je suis fatiguee. Paree que je me disais si 9a Vient de Beny je sais
                        que c'est la verite, mais si 9a vient pas de Beny, ils vont me tourner tourner ...

                FC :   Tu dais te dire que 9a vient de Frederic, point. Voila. Tu dois te dire qa vient
                       de Frederic et Frederic est la, et je vais tout faire. Moi je suis oblige de rentrer
                       demain parce que j'ai la famille, tu sais. j'aL. . Je dois m'occuper de ma
                       maman. Tu sais j'ai perdu mon papa, je dais m'occuper de ma maman. Je
                       peux pas ne pas renlrer demain, je suis obligatoirement, je dais rentrer
                       demain. II y a les fates de Paques qui arrivent, y a tout c;:a. Je rentre,
                       ]'organise tout 9a et je reviens le voir et on fail 9a. Je vais revenir.

               MT       Quand?

               FC :     Je te dis deja. Je te dis deja. Je reviens le .. . debut avril. .. le 8 avril. J'arrive a
                        Miami. Entre le 8 et Je 16 je vais revenir te voir. Mais je m'organise, je
                        m'organise. En tout cas. je voila, je lache pas tant qu'on ne tern,ine pas.

 Oh40m·l9s     MT :    Vous rn'avez dit si un jour le gouvernement vient me voir, qu'est-ce que je
                       dais faire?

               FC :    Quel gouvernernenl?

               MT :    Vous m'aviez dit que les gens de la CIA, je sais pas .. . ils sont venus te voir.
                       Si jamais ils v,ennent ?

               FC :      Moi si tu veux ... C'est un bureau qui est independant, j'ai pas leur carte de
                        visite la, c'est un bureau qui s'appelle Veracily, qui est paye par le cabinet
                        d'avocats que finance George Soros, tu vois qui c'est George Soros ?
                        George Soros, c'est un mllliardaire qui essaye de travailler avec Alpha pour
                        recuperer ces mines, pour recuperer tout 9a. Done George Soros a paye ce
                        cabinet de Veracity, qui est avec lous tes anciens agents, cornme 9a, pour
                        preparer le dossier pour attaquer Je contrat de BSGR avec la Guinee. Done
                        ces gens-la sont venus et ils ant fail toutes les investigations, les questions et
                        tout 9a. Les papiers que je t'avais fait voir l'autre fois avec toutes ces lisles de
                        questions, ces lisles de choses ou toi tu es rnenlionnee dessus, je t'avais fait
                        lire 9a, tu te souviens ? Voila, tout 9a c'est plein de questions qu'ils ont
                        posees en dernandant pourquol, comment. Moi je leur ai explique la verite,
                       que tout ya c'etait des canneries et que voila. .. parce que, comment ii
                       s'appeiie ? Aipha, ii essaye d'uiiliser ya pour dire qu'il y a eu des choses qui
                       n'etaient pas legales dans le contrat de BSGR avec la Guinee. Done voila,
                       Mamadie a... comment dire... louche de !'argent du groupe BSGR pour
                                                   a
                       essayer de les favoriser l'epoque de Lansana Conte et toutes ces choses
                       la, done 9a c'est ce qu'ils essayent de dire de fa9on          ace que,    a
                                                                                                  ce que le
                                                  a
                       contrat soit abandonne cause de ya. Mais en meme temps, si ... <;a, je veux
                                                                                           a
                       dire, c'est quelque chose d'illegal, ca pose des problemes toi aussi, meme
                       ici, surtout lei, c'est pas meme ici. lei ii y a toui un true tu sais, la polillque et
                       les affaires c'est completement separe. Toi tu es une personne qui est
                                                               a
                       politiquement exposee par rapport ce qu'il avail    y        al'epoque de Lansana
                       Conte, done voil,\ c'est ce que Alpha essaye de faire. Alpha ii essaye de se
                                            a
                       battre pour arriver prouver ces choses~Ja et enlever le contra! de BSGR

               MT      Si jamais les gens, ce groupe la, je les rencontre un jour. Comment est-ce
                       que je dois faire ?

               FC ·    Quels gens? Jes gens de Alpha qui tournent com me c;a?

               MT :    Les gens qui sont partis te voir.




                                                 SHJ
                                                                                                         p.95
19-11845-shl   Doc 24-11      Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                  Part V Pg 70 of 71




                                                                                     CONFIDENTIEL

               FC :                                                  a
                      Tu leur dis simplement que toi tu n'as rien voir avec tout 9a, tout ce qui se
                      dit, c'esl des betises . Comme on avait fait sur !'attestation, tu te rappelles ?
                                         a
                      Que moi j'ai rien voir avec tout ce que vous me dites et voila ..

               MT :   Que je n'ai jamais vu BSGR.

               FC:    Pas que tu ne l'as jamais vu. Tu connais la societe, parce que ne peux pas
                      dire que tu n'as jamais vu. Tu connais, t'etais     aConakry, tu etais la-bas, tu
                                          a
                      vivais en Guinee l'epoque done tu ne peux pas dire que tu ne connais pas,
                      mais tu n'as rien   a voir avec toutes ces histoires de contrat, de machin, de
                      soi-disant !'argent touche, tu n'as rien -a volr avec lout <;a, c'est tout, c'est des
                      mensonges.

               MT :   Si BSGR m'a donne de !'argent ?

               FC ·   Tu dis que tu n'as rien n'avoir Tu dis que tu n'as jamais touche d'argent de
                      personne.

               MT :   Avec BSGR?

               FC :   Et puis voila. Bien sur. Bien sur.

               MT .   .Je n'ai pas   a dire le nom de BSGR?
               FC:    Comment ?

               MT:    Je n'ai pas    a dire le nom de BSGR?
               FC :   Non, c'est eux qui vont essayer de te poser des questions comme c;:a, mais
                      c'est pas . . Ecoutes, aujourd'hui, ce n'est pas arrive. Et si c'est pas encore
                      arrive aujourd'hui, je pense qu'il y a moins de risque maintenant que 9a
                      arrive. C'aurait dO arriver ii y a longtemps. Comme c'est pas arrive depuis un
                      certain temps. Moi, 9a remonte. La premiere fois qu'ils m'ont ... c;:a remonte a
                      un an et demi. Tu vois ? Done sl 9a devaft arriver pour toi, 9a serait deja
                      arrive ii y a six mois, ii y a un an. Tu vois ? II sont pas venus done je pense
                      pas qu'ils vont venir mais on ne sait jamais. Voila, a pres ...

  Oh45m04s     MT :   Au cas 0(1 ils doivent venir, je dis Je n'ai jamais connu BSGR.

               FC :   Oui, t'as pas d'affaire avec eux. Tu te rappelles les papiers que l'on avait fail
                      ? C'est simple, simplement une attestation disant : "J'a1 rien       a
                                                                                           voir avec c;:a.
                      Tout ce qui a ete dit, tout cette histoire de toucher de l'argent, pas toucher de
                      !'argent, j'ai rien a voir avec ~ -" Voila. De toute fa9on, quand je vais revenir,
                      je vais revenir avec un true bien clair. c;a va ~tre ecrit. Tout ce qui a ... Quand
                      on te pose des questions, tout est ecrit la-dessus. tout sera avec les
                                 a
                      reponses donner.

               MT :   (Inaudible]

               FC ·   Est-ce qu'aujourcl'hui tu as des gens qui t'embetent ou quoi ?

               MT :   Non.

               FC :   Ah bon.

               MT :   Cornme tu m'avais dit quand Jes gens ils vont ven1r.




                                                5~0
                                                                                                      p.96
19-11845-shl    Doc 24-11         Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                      Part V Pg 71 of 71




                                                                                     CONFIDENTIEL

                FC :    Non j'ai pas dit quand ils vont venir. Attends, attends. Touchons du bois.
                        J'espere que personne jamais va venir. Paree que s'ils viennent, c'est deja,
                        c'est embetant done j'espere que jamais ils vont venir.

  Oh46mOOs      MT :    l'autre fois tu m'avais dit 9a, tu m'avais di! le gouvernement ii peut venir, ii
                        peut venir chez toi taper la porte. Si ils viennent tu as dit de detruire, ou bien
                        de dire que [inaudible) ...

                FC :    Voila, de ne pas garder des choses ici. Maintenant, ces fameux paplers ils
                        sont ici aux Etats-Unis ? mais parce que quand on va se voir la prochaine
                        fois, ii faut que l'on detruise 9a. Comme 9a.

                MT :    Tu veux qu'on detruise       ou ?
                FC :    Lalsse-moi bien reflechir el organiser bien comme ii faut et on va le faire
                        corn me 9a, ok ? Ok, Mamadie.

                        Ces gens qui etaient derriere toi quand t'etais      a   Freetown, t'as plus de
                        nouvelles de personne ?

                MT:     Non.

                FC :    Tu m'as jarnais dit qui c'etait.

                MT:     fRires]

                FC:     Hein?

               MT :    Tu les connais pas.

               FC :    Je les connals pas ?

               MT:     [Inaudible] Done c'est prive_

               FC :    Non, comme tu m'avais dlt que [inaudible] c'elait des amerlcains, je savais
                       pas.

               MT:     Non.

               FC:     C'etait des guineens alors?

               MT :    C'etait des leoniens.

               FC :    Ah c'etait des leoniens   ?   Ah fa la.

                       Done tu penses que tu vas l'ouvrir quand Ion magasln ?

               MT:     [Inaudible] ii m'ont dit debut mai

               FC :    debut mai ; et eux qu'est-ce qu'ils font quoi pour toi ? C'est dans un centre
                       commercial, c'est dans quoi ?

               MT :    II faut amenager. II faut amenager. Les appareil s on les met pas comme <;a. II
                       faut mettre des tuyaux en bas. II faut rnetlre l'electricite.

               FC ;    D'accord. Ouais ouais.




                                                 5:2:0.
                                                                                                  p.97
